UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 001-33262 MERUELO MADDUX PROPERTIES, INC. (Exact name of registrant as specified in its charter) Delaware 20-5398955 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 761 Terminal Street, Building 1, Second Floor, Los Angeles, California (Address of principal executive offices) (Zip Code) (213) 291-2800 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered * * Securities registered pursuant to Section 12(g) of the Act:* *The registrant’s common stock, par value $0.01 per share, was delisted from The Nasdaq Global Market effective April 7, 2009.On January 22, 2010, the registrant filed, on Form 15, a certification and notice of termination of registration under Section 12(g) of the Securities Exchange Act of 1934 and suspension of duty to file reports under Section 15(d) of the Securities Exchange Act of 1934.The registrant’s obligation to file reports pursuant to Section 15(d) is suspended effective with fiscal year 2010. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes []No [ X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.Yes []No [ X ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Check one: Large accelerated filer [] Accelerated filer[ ] Non-accelerated filer [ ]Smaller reporting company[ X ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X ] The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was approximately $29,063,524 based on the closing price on the OTC Bulletin Board as of June 30, 2009. Number of the registrant’s common stock outstanding as of June 21, 2010: 88,054,443 DOCUMENTS INCORPORATED BY REFERENCE None MERUELO MADDUX PROPERTIES, INC. DEBTOR-IN-POSSESSION INDEX Item No. Form 10-K Report Page PART I 1. Business 3 1A. Risk Factors 12 1B. Unresolved Staff Comments 26 2. Properties 26 3. Legal Proceedings . 29 4. [Removed and Reserved] 29 PART II 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 30 6. Selected Financial Data . . 33 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations . 35 7A. Quantitative and Qualitative Disclosures About Market Risk . 58 8. Financial Statements and Supplementary Data . 59 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure . 59 9A. Controls and Procedures . 59 9B. Other Information . 60 PART III Directors, Executive Officers and Corporate Governance . 61 Executive Compensation . 65 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 77 Certain Relationships and Related Transactions, and Director Independence 78 Principal Accountant Fees and Services 79 PART IV Exhibits and Financial Statement Schedules 80 Forward-Looking Statements This report contains various “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.We intend for such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and we include this statement for purposes of complying with these safe harbor provisions. Forward-looking statements relate to expectations, beliefs, projections, future plans and strategies, anticipated events or trends and similar expressions concerning matters that are not historical facts. In some cases, you can identify forward-looking statements by the use of forward-looking terminology such as “believes,” “expects,” “may,” “will,” “would,” “could,” “should,” “seeks,” “approximately,” “intends,” “plans,” “projects,” “estimates” or “anticipates” or the negative of these words and phrases or similar words or phrases. Statements regarding the following subjects may be impacted by a number of risks and uncertainties: • our ability to emerge from bankruptcy with a plan of reorganization that is acceptable to the bankruptcy court, our creditors, equity holders, who may receive no value for their shares, and other parties in interest; • our ability to raise additional cash to provide the company with sufficient liquidity to continue as a going concern; • our ability to extend our debt maturities and lower our interest rates; • our business and investment strategy; • our projected results of operations; • our proposed development and redevelopment of our projects and our uses of projects after such development or redevelopment; • our ability to obtain land use entitlements; • our ability to maintain existing relationships with lenders and obtain future financing arrangements; • our understanding of our competition and our ability to compete effectively; • market and industry trends in the United States; • projected capital and operating expenditures (including projected redevelopment costs); • state of the real estate industry, particularly with respect to commercial, residential and mixed-use projects; • availability and creditworthiness of current and prospective tenants; • interest rates; and • lease rates and terms. The forward-looking statements are based on our beliefs, assumptions and expectations of our future performance, taking into account all information currently available to us. These beliefs, assumptions and expectations are subject to risks and uncertainties and can change as a result of many possible events or factors, not all of which are known to us. If a change occurs, our business, financial condition, liquidity and results of operations may vary materially from those expressed in our forward-looking statements. You should carefully consider these risks before you make an investment decision with respect to our common stock, along with the following factors that could cause actual results to vary from our forward-looking statements: • confirmation and effectiveness of our proposed plan of reorganization; • the fact that our common stock is not listed on any national securities exchange; • the fact that we are no longer required, and do not intend, to file reports with the Securities and Exchange Commission effective with fiscal year 2010; • the factors referenced in this report, including those set forth under the sections captioned “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations”; 2 • availability, terms and deployment of capital; • lack of debt or equity financing, the possible acceleration of defaulted debt or that the acceleration of defaulted debt may not be stayed as a result of our Chapter 11 bankruptcy filings, and general volatility of the capital markets; • changes in our business and investment strategy; • availability of qualified personnel; • perception of the commercial and residential subsegments of the real estate industry; • changes in supply and demand dynamics within the commercial and residential subsegments of the real estate industry; • availability of purchasers of our projects; • change in costs associated with development or redevelopment and repositioning of projects; • changes in interest rates; • changes in applicable laws and regulations (including land use entitlement processes); • changes in political climates that may affect our proposed development and redevelopment projects; • state of the general economy and the greater LosAngeles economy in which our projects are located; • a taking of any of our rental properties or development projects by eminent domain; and • the degree and nature of our competition. We cannot guarantee future results, levels of activity, performance or achievements. You should not place undue reliance on these forward-looking statements, which apply only as of the date of this report. We do not intend and disclaim any duty or obligation to update or revise any industry information or forward-looking statements set forth in this report to reflect new information, future events or otherwise. Market Data Market and industry data and forecasts used in this report have been obtained from independent industry sources and from research reports prepared for other purposes. Forecasts and other forward-looking information obtained from these sources are subject to the same qualifications and uncertainties as other forward-looking statements in this report. PART I Item 1.Business In this report, unless the context suggests otherwise, references to “our company,””debtors,” “we,” “us” and “our” mean Meruelo Maddux Properties, Inc. and its subsidiaries. When we refer to “urban infill,” we mean development of vacant land or redevelopment of underused structures in built-up areas that have infrastructure and other public services in place. When we refer to “stabilized properties,” we mean completed development or redevelopment projects that have consistently commanded market-rate rents and occupancies. The historical operations described in this report refer to the historical operations of Meruelo Maddux Properties, Inc., entities contributed to Meruelo Maddux Properties, Inc. and certain of their affiliates and predecessor entities, which we refer to collectively as our predecessor business throughout this report. We have generally described our operations in this report as if the historical operations of our predecessor business were conducted by us. 3 Overview As discussed below, we and substantially all of our subsidiaries are in bankruptcy.The outcome of the bankruptcy proceedings will determine whether our existing stockholders will have any equity value in our company.The most recently proposed plan of reorganization in connection with our bankruptcy contemplates that a stockholder’s shares of our common stock will be treated in one of two different ways.The stockholder may elect to receive $0.08 per outstanding share.Alternatively, the stockholder may elect to receive a number of new shares of common stock in our reorganized, post-bankruptcy company equal to the number of shares of our existing common stock held by the stockholder.The second option will require that the stockholder make a cash payment to us equal to $0.07 per new share, in addition to exchanging the stockholder’s old shares for the new shares.The new shares will not be freely tradeable and will be subject to significant ownership limits and transfer restrictions in our organizational documents.We can make no assurance that any plan of reorganization will be confirmed and made effective on any of the terms and conditions currently contemplated.The plan of reorganization as ultimately confirmed and made effective may result in no value to our stockholders. Our obligation to file reports with the Securities and Exchange Commission is suspended effective with fiscal year 2010, and the most recently proposed plan of reorganization contemplates terms and conditions that may result in the indefinite suspension of our obligation to file reports.We currently expect that this annual report on Form 10-K, which relates to fiscal year 2009, is the last report we will file with the Securities and Exchange Commission. We are a self-managed, full-service real estate company that develops, redevelops and owns commercial and residential properties located in downtown LosAngeles and other densely populated urban areas in California.We focus on properties that have alternate, more profitable uses achievable through major renovation, redevelopment or development. Our projects are predominantly located in a densely urban, multi-ethnic environment and involve numerous local entitlement, property assemblage and physical challenges. We are committed to responsible property investing that has economic, environmental and social benefits. Our development activities include urban infill projects that are expected to meet the demands of urban communities and that utilize or upgrade existing infrastructure instead of creating new infrastructure. Many of our projects will locate businesses, customers and employees close to each other and close to existing public transit systems. We were formed to succeed to certain operations of the our predecessor, which was not a legal entity but rather a combination of entities and operations whose owners were Richard Meruelo, Maria Meruelo and John Charles Maddux and were collectively doing business as Meruelo Maddux, an owner, developer and acquirer of industrial, commercial and residential properties.We were incorporated in Delaware on July 5, 2006 in anticipation of our initial public offering of common stock (our “IPO”), which was consummated on January 30, 2007 concurrently with the consummation of various formation transactions.The formation transactions and IPO were designed to (i)allow us to acquire and continue the operations of our predecessor business, (ii)pay down existing mortgage debt, (iii)payoff a mezzanine loan facility from the State of California Public Employees’ Retirement System, or CalPERS, (iv)provide capital for future acquisitions, (v)fund future development costs, and (vi)establish a capital reserve for general corporate purposes. Prior to the formation transactions our company (which was formed for the purposes of our IPO and is not the predecessor) did not have any meaningful operating activity. We commenced substantial operations upon completion of our IPO and sold to the public 40,000,000 shares of our common stock at $10.00 per share. On February14, 2007, the underwriters of our IPO exercised their option to purchase an additional 5,550,000 shares of our common stock at $10.00 per share. Including the shares issued in the over-allotment option, we raised approximately $425.7 million in proceeds in our IPO, after the underwriting discount but before expenses related to the IPO. Our company’s operations are predominantly carried on through, and its assets are owned through, Meruelo Maddux Properties, L.P., which we refer to as our operating partnership. As of December 31, 2009, we held a 99.6% interest in our operating partnership.The 0.4% of minority interests consists of 347,835 LTIP units that have achieved parity with common units in our operating partnership. We are also the sole general partner of our operating partnership.We are structured as a taxable corporation under Subchapter C of the Internal Revenue Code of 1986, as amended (the “Code”).As of December 31, 2009, the total number of shares of our common stock outstanding was 87,964,784. As of December 31, 2009, we own 27 rental projects and 16 projects held for real estate development. Most of our projects are located in or around the downtown area of LosAngeles, and all of our projects are in Southern California.Downtown LosAngeles is commonly defined as an area of approximately 350 city blocks, or approximately 2,500 acres, ringed by the U.S. Highway 101/Santa Ana Freeway on the north, the LosAngeles River on the east, U.S. Interstate 10/Santa Monica Freeway to the south and the State Highway 110/Pasadena Freeway to the west. Downtown LosAngeles has attracted several billions of dollars in new construction investment in the past nine years, according to the LosAngeles Downtown Center Business Improvement District. With approximately 80 acres of land in downtown LosAngeles, we believe we are the largest non-government landowner in downtown LosAngeles. By comparison, a 27-block area in the financial district of downtown Los Angeles, often referred to as Bunker Hill, which contains the bulk of downtown’s class A high-rise office buildings, major hotels and retail properties, is situated on approximately 143 acres. 4 Chapter 11 Proceedings On March 26 and 27, 2009, Meruelo Maddux Properties, Inc. (“MMPI”) and 53 of its direct and indirect subsidiaries and affiliates (the” MMPI Debtors”) filed voluntary petitions for relief under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Central District of California, San Fernando Valley Division (the “Bankruptcy Court”). These Chapter 11 cases are jointly administered under the caption “In re Meruelo Maddux Properties, Inc., et al., Case No. 1:09-bk-13356-KT” (the “Lead Chapter 11 Case” or “Lead MMPI Case”). On September 3, 2009, two additional MMPI subsidiaries, Meruelo Maddux-845 S. Flower Street, LLC (“845 Flower”) and Meruelo Chinatown, LLC ("Meruelo Chinatown," together with 845 Flower, the "Flower Debtors"), filed voluntary petitions for relief under Chapter 11 of the Bankruptcy Code in the Bankruptcy Court, Case Nos. 1:09-bk-21621-KT and 1:09-bk-21622-KT, respectively.These cases relate to our high-rise residential project at 705 W. Ninth Street, and are not jointly administered under the Lead Chapter 11 Case.The MMPI Debtors and Flower Debtors are referred to herein as the "Debtors" either collectively, or as to certain of such debtors as the context requires, and any one of which may be referred to herein as a "Debtor." We continue to operate our businesses and manage our properties that are in Chapter 11 proceedings as debtors and debtors-in-possession under the jurisdiction of the Bankruptcy Court and in accordance with the applicable provisions of the Bankruptcy Code and orders of the Bankruptcy Court. As part of the “first day” relief, the MMPI Debtors obtained Bankruptcy Court approval to, among other things, use cash collateral on an interim basis, meet our pre-petition payroll obligations, maintain our cash management systems, maintain utilities, continue to provide employee benefits and maintain our insurance programs.The MMPI Debtors also subsequently obtained rulings determining that they were not subject to the provisions of the Bankruptcy Code applicable to debtors owning “single asset real estate,” as defined in the Bankruptcy Code. The filing of the Chapter 11 petitions by the Debtors may have given rise to claims by lenders of defaults under our debt instruments and agreements. As a result, our debt obligations may have become immediately payable. We believe that any efforts to enforce the payment obligations are stayed as a result of the Chapter 11 filings. Notice to Creditors. Shortly after the Chapter 11 filings on March 27 and September 3, 2009 respectively, the Debtors began notifying all known current or potential creditors of the Chapter 11 filing. Claims Bar Date. On June 22, 2009, the Bankruptcy Court entered an order in the Lead Chapter 11 Case, setting the last day for filing proofs of claim against the MMPI Debtors as September 24, 2009. The Bankruptcy Court set a bar date of October 30, 2009 for the filing of proofs of claim against the Flower Debtors. As a result, any and all pre-petition claims against the Debtors generally are barred if they were not filed before the applicable bar date. Effect of Filing on Creditors and Shareowners. Under the priority scheme established by the Bankruptcy Code, unless creditors agree otherwise and subject to other applicable exceptions, pre-petition liabilities and post-petition liabilities must be satisfied in full before shareowners are entitled to receive any distribution or retain any property under a plan of reorganization. The ultimate recovery to creditors and/or shareowners, if any, will not be determined until confirmation of a plan or plans of reorganization. No assurance can be given as to what values, if any, will be ascribed in the Chapter11 cases to each of these constituencies or what types or amounts of distributions, if any, they would receive. A plan of reorganization could result in holders of our liabilities and/or securities, including our common stock receiving no distribution on account of their interests and cancellation of their holdings. As discussed below, the Second Amended Joint Chapter 11 Plan (as may be further amended or supplemented, the “Plan”) currently proposed by the Debtors in the Lead MMPI Case calls for one of two treatments of our outstanding common stock.A stockholder may elect to receive $0.08 per outstanding share.Alternatively, a stockholder may elect to receive a number of new shares of common stock in our reorganized, post-bankruptcy company equal to the number of shares of our existing common stock held by the stockholder.The second option will require that the stockholder make a cash payment to us equal to $0.07 per new share, in addition to exchanging the stockholder’s old shares for the new shares.The new shares will be subject to significant ownership limits and transfer restrictions and not be freely tradeable.If as a result of the second option we would have 300 or more stockholders, we will effect a reverse stock split to eliminate stockholders so that we have fewer than 300. We can make no assurance that any plan of reorganization will be confirmed and made effective on any of the terms and conditions currently contemplated.For example, prior versions of the Plan called for cancellation of existing equity in MMPI. This meant that the shares owned by our existing common stockholders would be cancelled, and the stockholders would receive no value for their shares and have no rights.The Plan as ultimately confirmed and made effective may result in no value to our stockholders.If the requirements of the Bankruptcy Code are met, a plan of reorganization can be confirmed notwithstanding its rejection by the holders of our stock and notwithstanding the fact that such holders do not receive a distribution or retain any property on account of their equity interests under the plan. Because of such possibilities, the value of our liabilities and securities, including our stock, is highly speculative. We urge that appropriate caution be exercised with respect to existing and future investments in any of the liabilities and/or securities of the Debtors. Appointment of Creditors’ Committee. The Office of the United States Trustee has appointed an official committee of unsecured creditors (the “Creditors’ Committee”). The Creditors’ Committee and its legal representatives have a right to be heard on all matters that come before the Bankruptcy Court with respect to the MMPI Debtors in the Lead Chapter 11 Case. There can be no assurance that the Creditors’ Committee will support the Debtors’ positions or ultimate plan of reorganization. Rejection of Executory Contracts. Under Section365 and other relevant sections of the Bankruptcy Code, the Debtors may assume, assign, or reject certain executory contracts and unexpired leases, including, without limitation, leases of real property, subject to the approval of the Bankruptcy Court and certain other conditions. In general, rejection of an executory contract or unexpired lease is treated as a pre-petition breach of the executory contract or unexpired lease in question and, subject to certain exceptions, relieves the Debtors of performing their future obligations under such executory contract or unexpired lease but entitles the contract counterparty or lessor to a pre-petition general unsecured claim for damages caused by such deemed breach. Counterparties to such rejected contracts or leases can file claims against the Debtors’ estate for such damages. Generally, the assumption of an executory contract or unexpired lease requires the Debtors to cure most existing defaults under such executory contract or unexpired lease and provide adequate assurance of future performance. Accordingly, any description of an executory contract or unexpired lease elsewhere herein, including where applicable our express termination rights or a quantification of our obligations, must be read in conjunction with, and is qualified by, any overriding rejection rights we have under Section365 of the Bankruptcy Code. We expect that liabilities subject to compromise and resolution in the Chapter11 proceedings may arise in the future as a result of damage claims created by the Debtors’ rejection of various executory contracts and unexpired leases. Conversely, we expect that the assumption of certain executory contracts and unexpired leases may convert liabilities shown as subject to compromise to liabilities not subject to compromise. Due to the uncertain nature of the potential rejection claims, the magnitude of such claims is not reasonably estimable at this time. Such claims may be material. Magnitude of Potential Claims. On and before June 12, 2009, the MMPI Debtors, filed with the Bankruptcy Court schedules and statements of financial affairs setting forth, among other things, the assets and liabilities of the MMPI Debtors, subject to the assumptions contained in certain notes filed in connection therewith. On September 30, 2009, the two Flower Debtors filed with the Bankruptcy Court schedules and statements of financial affairs. The schedules are subject to further amendment or modification. Differences between amounts scheduled by the Debtors and claims by creditors are being investigated and will be resolved in connection with the claims resolution process. In light of the expected number of creditors, the claims resolution process may take considerable time to complete. Accordingly, the ultimate number and amount of allowed claims is not presently known, nor can the ultimate recovery with respect to allowed claims be presently ascertained. Costs of Reorganization. We have incurred and will continue to incur significant costs associated with the reorganization. The amount of these costs, which are being expensed as incurred, are expected to significantly impact our results of operations. Process for Plan of Reorganization. In order to exit Chapter11 successfully, the Debtors will need to propose, and obtain confirmation by the Bankruptcy Court of, a plan of reorganization that satisfies the requirements of the Bankruptcy Code. A plan of reorganization would resolve, among other things, the Debtors’ pre-petition obligations, set forth the revised capital structure of the newly reorganized entity and provide for corporate governance subsequent to exit from bankruptcy. 5 The Debtors filed their Chapter 11 Joint and Consolidated Plan of Reorganization on December 1, 2009 and their disclosure statement on December 4, 2009. A hearing on the approval of the disclosure statement was held on January 20, 2010. The Court declined to approve the disclosure statement at that time, and set a further hearing on the disclosure statement. As a result of the hearing and various other factors, the Flower Debtors filed on February 17, 2010 their First Amended Joint Disclosure Statement and First Amended Joint Plan of Reorganization separate from the amended plan filed in the Lead MMPI Case. A hearing on the First Amended Disclosure Statement of the Flower Debtors was scheduled for June 7, 2010 and has been continued to a date as yet to be scheduled. The Flower Debtors anticipate filing a further amended plan. On February 27, 2010, the MMPI Debtors in the Lead MMPI Case filed their First Amended Joint Chapter 11 Plan and their First Amended Disclosure Statement.On March 19, 2010, the Court held a hearing on the First Amended Disclosure Statement.The Debtors in the Lead Chapter 11 Case filed their Second Amended Disclosure Statement and Second Amended Joint Chapter 11 Plan on May 1, 2010, and then filed a modification to such plan on June 11, 2010. A hearing on the modified Second Amended Disclosure Statement has been scheduled for July 21, 2010. Pursuant to applicable provisions of the Bankruptcy Code, in order for a plan of reorganization to be confirmed, among other things, the Bankruptcy Court must first approve of the adequacy of the disclosure statement filed in connection with the proposed plan.The MMPI Debtors in the Lead MMPI Case have filed their amended disclosure statement and are in the process of seeking the Bankruptcy Court's approval.Once a disclosure statement is approved, the disclosure statement, plan of reorganization, and a ballot for accepting or rejecting the plan will be distributed to those classes of claims entitled to vote according to the Bankruptcy Code and the Bankruptcy Court's orders.The ballots will be returned to the Debtors and the votes will be tabulated and submitted to the Bankruptcy Court prior to the hearing at which the Debtors will seek to confirm their plan, pursuant to various applicable provisions of the Bankruptcy Code.All parties in interest will have an opportunity to be heard. Pursuant to Section1121 of the Bankruptcy Code, the exclusive period to file a plan may not be extended beyond 18 months after the petition date and the exclusive period to solicit and obtain acceptances of a plan beyond 20 months after the petition date.The deadline for the Debtors' exclusivity has been extended from time to time by the Bankruptcy Court.In the Lead Chapter 11 Case, subject to further extensions granted by the Bankruptcy Court, the Debtors’ exclusive right to solicit and obtain acceptances of their plan expires on September 30, 2010, except with regard to the Creditors’ Committee, an equity committee, and two minority shareholders, which have been authorized to file a plan. In the cases of Flower Debtors, the Debtors' exclusive right to solicit and obtain acceptances of their plan expires on August 30, 2010. Summary of Proposed Plans of Reorganization. The Plan for the MMPI Debtors generally provide for the payment in full of all creditor claims over time with interest. Generally our secured creditors for the MMPI Debtors will be paid interest over the term of the Plan and the principal balance will be paid either through the sale of the property securing the note, the refinance of the secured debt, or other satisfaction of the secured creditors’ claims. The Plan for the MMPI Debtors contemplate adding the accrued interest incurred before the effective date of the Plan to the principal balance of the secured debt unless we have agreed with the creditor to a different treatment.The Plan also currently contemplates that a stockholder’s shares of our common stock will be treated in one of two different ways.The stockholder may elect to receive $0.08 per outstanding share.Alternatively, the stockholder may elect to receive a number of new shares of common stock in our reorganized, post-bankruptcy company equal to the number of shares of our existing common stock held by the stockholder.The second option will require that the stockholder make a cash payment to us equal to $0.07 per new share, in addition to exchanging the stockholder’s old shares for the new shares.The new shares will be subject to significant ownership limits and transfer restrictions in our organizational documents and will not be freely tradeable.If as a results of the second treatment we would have 300 or more stockholders, we will effect a reverse stock split to eliminate stockholders so that we have fewer than 300. We can make no assurance that any plan of reorganization will be confirmed and made effective on any of the terms and conditions currently contemplated. Our operating partnership will be merged into MMPI and our operating partnership’s equity interests will be cancelled. Payment under the Plan by the MMPI Debtors will be funded from our operations, sale and refinance of certain of our assets, and from other sources. Settlement Agreements. We are actively attempting to reach agreements with our lenders to extend the maturity dates on our notes and significantly reduce our interest rates. We have completed settlement agreements with six lenders and have obtained the necessary bankruptcy court approval with loans totaling approximately $172.4 million. On April 26, 2010 and in connection with the sale of 705 W. Ninth Street, we paid off our $84.0 million construction loan secured by this project. Excluding this loan, the weighted average pay rate on the loans approved by the Bankruptcy Court is approximately 3.8%.Assuming the applicability of contingent interest, the weighted average interest rate would be 5.0%. Our proposed plans of reorganization, if confirmed and effective, would change the interest rates on our loan agreements from the weighted average default rate of approximately 9.2% asserted by lenders on some loans to 4.0%. It would also extend the maturity dates on these loans for a period of 5 or 7 years. There is no assurance that a plan containing these terms will be confirmed by the Bankruptcy Court, and the Debtors may amend their plans and propose different terms. 6 Recent Developments Related to Liquidity and Capital Resources The matters described herein, to the extent that they relate to future events or expectations, may be significantly affected by our Chapter 11 proceedings. Those proceedings will involve, or may result in, various restrictions on our activities, limitation on financing, the need to obtain Bankruptcy Court and perhaps other approvals for various matters and uncertainty as to relationships with vendors, lenders, suppliers, tenants and others whom we may conduct or seek to conduct business. The filing of the Chapter 11 petitions may have given rise to claims by lenders of defaults under our debt instruments and agreements. As a result, our debt obligations may have become immediately payable. We believe that any efforts to enforce the payment obligations are stayed as a result of the Chapter 11 filings. We sold on April 26, 2010 our 705 W. Ninth Street project for $110.0 million, paid off principal and accrued interest on our $84.0 million 12.0% construction loan, set aside funds in escrow to cover potential liabilities, and received approximately $18.3 million in proceeds (net of other closing costs). We expect to receive additional proceeds from the funds set aside in escrow of approximately $4.6 million once we settle these issues. We are a development company and experience significant, recurring cash shortfalls.Before filing our Chapter 11 petitions, we needed to generate approximately $28.0 million in cash annually to cover such shortfalls from (i) operating activities, (ii) recurring investment activities such as carrying costs for interest payments, real estate taxes and other unfunded development expenditures and (iii) capital expenditures on existing rental properties. On a forward-looking basis, our current recurring annual cash shortfall, assuming we pay our obligations as incurred, has increased from $28.0 million to $38.7 million or $10.7 million for the following reasons: · We have classified approximately $195.2 million of notes payable secured by real estate as liabilities subject to compromise on our consolidated balance sheet. For accounting purposes, we are accruing and deferring interest on these notes at the default rate claimed by lenders, even though we may dispute whether default interest may be charged and/or the amount of default interest. Recording default interest has increased our annual interest obligation by approximately $7.9 million. · While in bankruptcy, we are incurring bankruptcy related costs of approximately $5.3 million annually. · These increases are partially offset by operational improvements of approximately $2.5 million annually. To preserve cash flow in this challenging economic environment, we suspended all development projects. As of January 1, 2009, we stopped capitalizing these carrying costs and began reflecting the revenue and expense activities on our statement of operations. We commenced the Chapter 11 proceedings because we are not assured that we will have sufficient capital to satisfy our liquidity needs over the next 12 months and because there is substantial doubt about our ability to continue as a going concern. Our ability to continue as a going concern, including our ability to meet our ongoing operational obligations, is dependent upon, among other things: • our ability to generate and maintain adequate cash; • the cost, duration and outcome of the reorganization process in the Chapter 11 proceedings; and • our ability to retain key employees. These challenges are in addition to those operational and competitive challenges that we face in connection with our business. In conjunction with our advisors, we are implementing strategies to improve our liquidity and our ability to continue as a going concern. However, we cannot guarantee that such efforts will be successful. 7 The current economic recession and associated disruption in the debt and equity capital markets have been extremely challenging for us.They have or may affect us in a number of ways, including by: • making it very difficult for us to refinance our maturing indebtedness or to obtain financing to fund our planned development and redevelopment; • leading us to suspend substantially all of our development projects other than our 705 West Ninth Street project and therefore expense previously capitalized carrying costs; • increasing our projected development costs and therefore the amount of equity we are required to contribute to our projects; • moving sales and leasing revenue on our properties from earlier periods to later periods,thereby delaying the reduction of associated negative cash flows and as a result reducing our liquidity more than anticipated; • leading us to seek to sell several of our assets at a time when the market is experiencing significant negative impacts; • leading us to seek to enter into joint venture agreements with respect to certain of our more capital intensive projects; • leading us to seek potentially dilutive debt or equity-linked capital or to issue additional equity at unattractive prices or in exchange for outstanding debt at dilutive exchange rates; • leading us to refocus certain previously anticipated longer-term development projects to produce more near-term income through leasing the project and thereby reducing capital outflows through the redevelopment process and increasing near-term cash flow; and • leading us to reduce our employee base. Please refer to “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” Part II, Item 7 of this report below. 2009 Activities During 2009, we have completed the following major activities: Financing Transaction · In January 2009, we obtained $42.0 million in funds from our $84.0 million construction loan at our inth Street project. Development / Leasing · We completed construction on the residential portion of the Union Lofts project and began leasing the property in March 2008.We are currently 89.1% leased as of June 18, 2010. · In August 2009, we extended our lease with American Apparel for 10 years (with a right by the tenant to terminate after 5 years) and increased its annual rents to $3.3 million with annual rent increases thereafter. · In October 2009, we substantially completed construction on our 214-unit luxury residential tower at 705 W. Ninth Street. Dispositions · On April 30, 2009, we successfully completed the sale of our rental project at 500 Mateo Street for approximately $1.9 million. · On July 13, 2009, we successfully completed the sale of our development project at ront Street for approximately $1.1 million. · On September 18, 2009, we successfully completed the sale of our development project at Camfield Retail Center for approximately $5.0 million. 8 History of our Company and our Management Team Through our predecessor business, we have been investing in urban real estate since 1972, when Cuban immigrants Homero and Belinda Meruelo purchased their first commercial building in downtown LosAngeles. Our current management team is led by our co-founders Richard Meruelo, who serves as our Chief Executive Officer and Chairman of our Board of Directors and who is the son of Homero and Belinda Meruelo, and John Charles Maddux, who serves as our President and Chief Operating Officer and a member of our Board of Directors. Mr. Meruelo and Mr. Maddux both have more than 20 years of experience in identifying, acquiring, entitling, financing, developing and redeveloping urban real estate. They have worked together since 1987. Our Strategies Our business is focused on real estate development and redevelopment. The substantial majority of our properties are not stabilized. Our strategy has three primary components: investment, value creation and operations. Our Investment Strategy We invest in sub-markets that are undergoing demographic, structural or economic changes, where a significant portion of the properties and participants are historically of a non-institutional nature, where the buildings are predominantly obsolete or no longer relevant to the submarket’s changing profile, where we have established strong working relationships with the city planners, community redevelopment agencies and local political organizations and where the existing transportation networks, particularly public transportation systems, are nearby. Our Value Creation Strategies Focus on the Property Needs of Specific Industries and Premium Space Users.We seek to achieve rent premiums by meeting the property needs of “premium space users” such as food processing and food distribution companies, whose critical business functions depend on the location, zoning, tenant improvements or utilities of the leased space and whose needs frequently coincide with urban environments. The ability to provide premium space users with facilities and services that maximize their operating profits may allow a landlord to minimize leasing risk and charge rents that, net of costs incurred to provide such facilities and services, exceed rents that could be obtained from tenants that are relatively indifferent to location or amenities. We will continue to identify premium space users in our markets and work to understand and fulfill their evolving requirements. Focus on Sub-Markets that are Transitioning from Large to Small Tenants. We acquire, modernize and subdivide large, older single-tenant industrial and mixed-use buildings. In many urban markets, large manufacturers and distributors have relocated their businesses, often vacating such buildings for overseas or suburban locations. Taking their place are small emerging businesses and established companies that are de-centralizing their operations. We seek to transform large, single-tenant buildings into workplaces for many small tenants by re-using a large portion of the existing facility and creatively subdividing the space at a relatively low cost. This approach should allow us to offer competitively-priced space (as compared to rental rates for new buildings) in convenient urban locations. Aggregate Small, Synergistic Tenants. In urban areas, the non-office tenant base includes many small businesses. Grouping similar businesses together creates a marketplace that offers convenience to product buyers and a steadier stream of prospective customers to the businesses. These advantages may increase tenants’ business profits and stability and may justify a rental premium compared to stand-alone locations. We seek sub-markets where there is an active, but unorganized, critical mass of similar businesses that could benefit from aggregation. We believe this strategy should allow us to generate higher rental income from our small tenants. Focus on Residential Development in Appropriate Locations. We intend to develop downtown residential projects on sites we own near transportation infrastructure and demand generators such as office buildings, retail stores, restaurants, and cultural and sports venues.In the long run, we believe demand for residential units in downtown LosAngeles will also grow. we believe that our residential projects will offer desirable housing and provide us with attractive returns on invested capital. Coordinate Residential and Industrial Development in Shifting Urban Markets. We believe that much of the downtown Los Angeles industrial space is aging or obsolete and not properly serving its industrial users.We seek properties within historically industrial districts that are located in emerging housing sub-markets. As active developers and operators of industrial/distribution space, we believe we have greater ability to acquire such opportunities quickly and at lower industrial/distribution pricing than residential-only developers. We also seek the purchase of industrial/distribution properties in areas near downtown but not in emerging residential markets. We see opportunities to better serve industrial users we displace through residential redevelopment by providing them with more suitable space in commercial projects of ours in such near downtown areas.We believe coordinating residential and industrial development in this manner facilitates our land assemblage. 9 Pursue Opportunities Offered by Governmental Organizations. In the State of California, the state government, regional agencies and local community redevelopment agencies created under the California Community Redevelopment Law control a large amount of surplus property in urban areas and have substantial land use discretion. These organizations often must dispose of their surplus property in a manner that encourages socially responsible development. We believe that such organizations present some of the more compelling opportunities in California urban areas because of the size or location of the parcels they control or because the acquisition terms for such parcels may be more favorable than typical private seller terms. We believe our management’s advocacy of socially-minded solutions for urban real estate problems gives us a competitive advantage to be selected by these government organizations, thereby creating opportunities to acquire properties at attractive values. Aggregate Separate Parcels and Acquire Controlling Locations in Developing Neighborhoods.In our markets, large, contiguous development properties are infrequently for sale and, when available, sell for prices that often reflect their potential value. We seek to acquire smaller, separate real estate parcels over time with a view toward aggregating those smaller parcels into one property that can accommodate a larger-scale development project. To acquire the individual parcels and reduce our holding costs, we sometimes purchase an option contract or sign a long-term purchase agreement that gives us the right to acquire the land at a specific price on or before a specified future date. We may also acquire a strategically sized or configured parcel in a city block that would be instrumental in any material redevelopment of the block, thereby deterring any substantial competing development and creating an incentive for owners of adjacent parcels to sell. Our Operating Strategies Efficiently Manage the Development and Operation of Our Projects. We employ a mixture of project development management and asset management strategies. First, we keep direct control over critical development functions in which we believe we have valuable expertise and that require significant local knowledge, such as identification and acquisition of projects and land use entitlement. Second, because of the widely varying nature of our projects, we may retain expert third-party general contractors to manage the construction of our projects, and we employ in-house project managers to supervise the construction management process closely. Third, once a project is complete, we directly manage its operation and leasing activities, or we retain third-party sales companies in the case of for-sale projects. We will engage third-party leasing agents when they have superior tenant relationships or knowledge of the sub-markets in which our projects are located. Seek Interim Revenues from Properties. The public approval process for certain projects may last two years or longer. During the assemblage or approval process, we take steps to permit us to generate interim revenues and allow us to terminate leases promptly or relocate tenants when we obtain the final assemblage piece or approvals. We accomplish this by converting long-term leases to month-to-month leases and seeking additional interim income from additional sources, such as surface parking or by temporarily licensing space to entertainment companies for on-location filming. In addition, because we have a roster of month-to-month tenants who have shown a willingness to relocate at our discretion, we have the flexibility to generate interim revenues by relocating tenants from a property commencing redevelopment construction to another property that is not currently being redeveloped. Sell or Recapitalize our Projects to Realize Value. We expect to dispose of or recapitalize many of our projects from time to time once they reach what we believe to be their maximum near-term value and redeploy some or all of our equity and profits into other real estate investments that we believe have a greater long-term potential for economic appreciation. We believe that we will maximize our risk-adjusted returns with a policy of selling some of our projects to realize capital appreciation and reinvesting the net proceeds in new redevelopment projects, rather than redeveloping and retaining these projects to realize increased rents over a long period. Our Underwriting Process In considering whether to acquire an available property, we first examine the property’s current use and market value based on historical income from operations, revenue and expense trends and likely future profitability based on its current use. We then undertake an extensive due diligence review and analyze current demand generators and the property’s competitive position. As applicable, we review the property’s current tenants and leases. Because we are foremost a redeveloper and focus on creating value through converting real estate to different uses, we critically examine possible uses of each potential property. In addition to the net financial value of a new property use, our financial models of these potential properties consider projected returns to stockholders that reflect risk discounts and timelines that take into account the factors described below. Key factors in our investment decision include compatibility of the property’s future use with the general plan, zoning and planning laws, regulations and policies of the municipality, including current zoning; an estimate of our ability and the time needed to obtain necessary entitlement; local political support or opposition to the proposed use; whether we own or control adjacent parcels; whether we have the ability to relocate current tenants to other projects in our portfolio; the profile and availability of anticipated future tenants or purchasers; trends in the property’s neighborhood, including ongoing or proposed redevelopment projects and expected shifts in demographics and demand generators; and the availability of debt financing for the project upon acceptable terms. As we evaluate potential residential developments, we underwrite such property on a for-rent and on a for-sale basis. We decide to sell or rent the units in a residential development based on market factors at the time and based on which strategy will maximize the return to the company. 10 Competition We compete with other public and private real estate companies (including real estate investment trusts, or REITs), public and private investment firms, private real estate investors and lenders in acquiring and developing properties. Many of these entities have greater resources than us or other competitive advantages. We also face significant competition in leasing or subleasing available properties to prospective tenants and in re-leasing space to existing tenants. Principal factors of competition in our primary business of owning, acquiring, developing, redeveloping and leasing properties are the quality and nature of properties, leasing terms (including rent and other charges and allowances for tenant improvements), attractiveness and convenience of location, the quality and breadth of tenant services provided, and reputation of an owner and operator of quality properties in the relevant market. Each of our projects is subject to significant competition from other properties in the same general area. Additionally, our ability to compete depends upon, among other factors, availability and cost of capital, trends of the national and local economies, investment alternatives, the financial condition and operating results of current and prospective tenants, construction and renovation costs, taxes, governmental regulations, legislation and population trends. Insurance Our projects are covered by general liability, casualty and rental loss insurance. We believe that the policy specifications and insured limits are appropriate given the relative risk of loss, the cost of the coverage and industry practice, and that our projects will be covered adequately by insurance. Because it is expensive and not customary in the market, we do not have earthquake or terrorism coverage for our projects. However, future lenders may require that we obtain insurance to cover losses caused by terrorism and earthquakes. Employees We employed 82 full-time employees as of June 18, 2010. We believe that our relations with our employees are good.We have from time-to-time terminated the employment of several employees as a result of the current economic environment.We may elect to further reduce the number of our employees. Additional Information We have made available copies of the charters of the committees of our Board of Directors, our code of ethics and conduct, our corporate governance guidelines, our whistleblower policy and any materials we file with the SEC on our website at www.meruelomaddux.com.Copies of these documents are available in print to any stockholder who requests them.Requests should be sent to Meruelo Maddux Properties, Inc., 761 Terminal Street, Building 1, Second Floor, Los Angeles, California, Attention:Corporate Secretary.All filings we make with the SEC are also available on our website. Effective with fiscal year 2010, our obligation to file reports with the Securities and Exchange Commission, or SEC, is suspended, and we do not intend to file any such reports, including any annual report on Form 10-K, quarterly report on Form 10-Q or current report on Form 8-K, for so long as our reporting obligation is suspended.We also no longer have an obligation to file proxy statements with the SEC in connection with meetings of our stockholders or deliver such proxy statements to our stockholders.Moreover, as a result of the terms of our reorganization in bankruptcy, including a proposed limit on the number of our stockholders and restrictions on transferring our common stock, our obligation to report may be suspended indefinitely. Our historical reports filed with the SEC may also be read and copied at the SEC’s public reference room at treet, N.E., Washington, D.C. 20549.Further information regarding the operation of the public reference room may be obtained by calling 1-800-SEC-0330.In addition, all of our historical reports filed with the SEC can be obtained at the SEC’s website at www.sec.gov. 11 Item 1A.Risk Factors Investment in our common stock involves significant risks. If any of the risks discussed in this report occur, our business, financial condition, liquidity and results of operations could be materially and adversely affected. The risk factors set forth below are not the only risks that may affect us. Additional risks and uncertainties not presently known to us, or not identified below, may also materially affect our business, financial condition, liquidity and results of operations. Some statements in this report, including statements in the following risk factors, constitute forward-looking statements. Please refer to the section entitled “Forward-Looking Statements.” We filed for protection under Chapter 11 of the U.S. Bankruptcy Code. Our Plan As more fully described in Note 1 to the consolidated financial statements of this report, the MMPI Debtors filed voluntary petitions to reorganize under Chapter 11 on March 26 and 27, 2009. On September 3, 2009, the Flower Debtors also filed Chapter 11 petitions. Themost recent version of our Plan contemplates one of two treatments of our outstanding common stock.A stockholder may elect to receive $0.08 per outstanding share.Alternatively, a stockholder may elect receive a number of new shares of common stock in our reorganized, post-bankruptcy company equal to the number of shares of our existing common stock held by the stockholder.The second option will require that the stockholder make a cash payment to us equal to $0.07 per new share, in addition to exchanging the stockholder’s old shares for the new shares.We can make no assurance that any plan of reorganization will be confirmed and made effective on any of the terms and conditions currently contemplated.For example, prior versions of our Plan provided that our outstanding common stock would be cancelled and that our stockholders would receive no distribution.The value of our stock is highly speculative.We urge that appropriate caution be exercised with respect to existing and future investments in our stock. During our Chapter 11 cases, we plan to continue to operate our business and manage our properties as debtors and debtors-in-possession under the jurisdiction of the Bankruptcy Court and in accordance with the applicable provisions of Chapter 11.Our operations, including our ability to execute our business plan, are subject to the risks and uncertainties associated with bankruptcy, including, but not limited to, the following: · We have incurred and will continue to incur significant costs associated with the reorganization.The amount of these costs, which are being expensed as incurred, are expected to significantly impact our results of operations. · We may have difficulty continuing to obtain and maintain contracts necessary to continue our operations and at affordable rates with competitive terms. · We may have difficulty maintaining existing and building new tenant relationships or pursuing our planned development projects. · Transactions outside the ordinary course of business will be subject to the prior approval of the court, which may limit our ability to respond timely to certain events or take advantage of certain opportunities. · We may not be able to obtain court approval or such approval may be delayed with respect to motions made in the reorganization cases. · We may be unable to retain and motivate key executives and associates through the process of reorganization, and we may have difficulty attracting new employees. · We may be unable to maintain or obtain sufficient financing sources to fund the reorganization plan and meet future obligations. · The value of our common stock could be reduced to zero as result of the bankruptcy filing. The ultimate impact that events that occur during these proceedings will have on our business, financial condition and results of operations cannot be accurately predicted or quantified. 12 We face risks associated with the process of reorganization. In order to exit Chapter 11 successfully, each of the Debtors will need to propose, and obtain confirmation by the Bankruptcy Court of, a plan of reorganization for each Debtor that satisfies the requirements of the Bankruptcy Code.A plan of reorganization would resolve, among other things, the applicable Debtors’ pre-petition obligations, set forth the revised capital structure of the newly reorganized entity and provide for corporate governance subsequent to exit from bankruptcy.The risks associated with the plan of reorganization process are as follows: · We may be unable to develop, prosecute, confirm and consummate a plan of reorganization that is acceptable to the bankruptcy court and our creditors, equity holders and other parties in interest. · There can be no assurance that the Creditors’ Committee will support the Debtors’ positions or ultimate plan of reorganization for each entity, once proposed.Disagreements between the Debtors and the Creditors’ Committee could protract the Chapter 11 proceedings, negatively impact the Debtors’ ability to operate and delay the Debtors’ emergence from the Chapter 11 proceedings. · We may encounter third parties seeking and obtaining court approval to terminate or shorten the exclusivity period for us to propose and confirm a plan of reorganization, to obtain relief from the automatic stay in bankruptcy and to seek foreclosure or other remedy against our assets, to appoint a Chapter 11 trustee or to convert a case to a Chapter 7 case. · We may not be able to achieve confirmation of a plan of reorganization as to each Debtor.While we believe that there is a strong likelihood of confirming a plan for most, if not all, Debtors, in the event one or more Debtors' cases are not confirmed, it may be necessary to re-evaluate the options available to a Debtor in light of its inability to confirm its proposed plan, which options would include without limitation, an alternative plan of reorganization, conversion of the case to a chapter 7 case or dismissal of the case. The Chapter 11 Reorganization has consumed and will consume a substantial portion of the time and attention of our management and will impact how our business is conducted, which may have an adverse effect on our business and results of operations. The requirements of the Chapter 11 cases have consumed and will continue to consume a substantial portion of our management’s time and attention and leave them with less time to devote to the operations of our business.This diversion of the management’s attention may have a material adverse effect on the conduct of our business, and, as a result, on our financial condition and results of operations. Operating under Chapter 11 may restrict our ability to pursue our business strategies. Under Chapter 11, transactions outside the ordinary course of business and other matters will be subject to the prior approval of the Bankruptcy Court, which may limit our ability to respond in a timely manner to certain events or take advantage of certain opportunities. We must obtain Bankruptcy Court approval to, among other things: · Sell assets outside the ordinary course of business; · Consolidate, merge, sell or otherwise dispose of all or substantially all of the assets of a particular Debtor; · Grant liens; and · Finance our operations, investments or other capital needs or to engage in other business activities that would be in our interest. As a result of our Chapter 11 Reorganization, our historical financial information may not be indicative of our future financial performance. Our capital structure will likely be significantly changed under any plan of reorganization. Under fresh start accounting rules that may apply to us upon the effective date of any plan of reorganization, our assets and liabilities would be adjusted to fair values and our accumulated deficit would be restated to zero.Accordingly, if fresh start accounting rules apply, our financial condition and results of operations following our emergence from Chapter 11 would not be comparable to the financial condition or results of operations reflected in our historical financial statements.In connection with the Chapter 11 Reorganization and the development of any plan of reorganization, it is also possible that additional restructuring and similar charges may be identified and recorded in future periods.Such charges could be material to our consolidated financial position and results of operations in any given period. 13 If we are unable to successfully reorganize our capital structure and operations and implement our plan of reorganization, the debtors may be required to liquidate their assets. Even assuming a successful emergence from Chapter 11, there can be no guarantee as to the overall long-term viability of our operational reorganization, including our ability to generate sufficient cash to support our operating needs, fulfill our objectives without incurring substantial indebtedness that will hinder our ability to compete, adapt to market changes and grow our business in the future. In addition, the uncertainty regarding the eventual outcome of our reorganization and the effect of other unknown adverse factors, could threaten our existence as a going concern.Our ability to continue as a going concern is dependent upon the following risk factors: · our ability to generate and maintain adequate cash; · the cost, duration and outcome of the reorganization process in the Chapter 11 proceeding; · our ability to retain key employees; · our successful implementation of the reorganization plan and the transactions contemplated thereby; and · maintaining the support of key vendors and customers. We currently generate insufficient revenue from operations to pay our contractual obligations, and we will require significant amounts of cash to stabilize our portfolio, build out our development projects and satisfy our contractual obligations. Under the proposed plan that we filed with the Bankruptcy Court and which has not been confirmed, the equity interests in MMPI and our operating partnership would be cancelled. We are a development company and experience significant, recurring cash shortfalls.Before filing our Chapter 11 petitions, we needed to generate approximately $28.0 million in cash annually to cover such shortfalls from (i) operating activities, (ii) recurring investment activities such as carrying costs for interest payments, real estate taxes and other unfunded development expenditures and (iii) capital expenditures on existing rental properties. On a forward-looking basis, our recurring annual cash shortfall, assuming we pay our obligations as incurred, has increased from $28.0 million to $38.7million or $10.7 million for the following reasons: · We have classified approximately $195.2 million of notes payable secured by real estate as liabilities subject to compromise on our consolidated balance sheet. For accounting purposes, we are accruing and deferring interest on these notes at the default rate claimed by lenders, even though we may dispute whether default interest may be charged and/or the amount of default interest. Recording default interest has increased our annual interest obligation by approximately $7.9 million. · While in bankruptcy, we are incurring bankruptcy related costs of approximately $5.3 million annually. · These increases are partially offset by operational improvements of approximately $2.5 million annually. Given these recurring shortfalls, it is important to reduce these recurring charges and quickly obtain Bankruptcy Court approval of our proposed plan of reorganization. As presently proposed, our Plan would add the deferred interest incurred before the effective date of the Plan to the applicable note balance, would reduce the interest rates on our loan agreements from the default rate asserted by lenders on some loans to 4.0%, would require interest-only payments on a monthly basis, would also extend the maturity dates on these loans to period of 5 or 7 years after the effective date of the Plan. If confirmed, the Plan would reduce the initial recurring cash flow shortage to approximately $20.2 million annually (including by substantially reducing bankruptcy-related costs) and would allow us the time and means to improve operations. We believe we can make up for this shortfall by raising new capital at the effective date of the Plan, and further by selling or refinancing certain properties, by improving our operating performance and by implementing profitable development strategies. There are no assurances as to whether a plan containing these proposed terms will be confirmed or as to whether alternative plans may be proposed by the Debtors or others. Also, we may from time to time enter into settlements with lenders that provide for different terms than those proposed in the Plan, and our Plan would be modified to conform to the terms of those settlements. 14 We commenced the Chapter 11 proceedings because we were not assured that we would have sufficient capital to satisfy our liquidity needs over a year and because there was substantial doubt about our ability to continue as a going concern. Our ability to continue as a going concern, including our ability to meet our ongoing operational obligations, is dependent upon, among other things: • our ability to generate and maintain adequate cash; • the cost, duration and outcome of the reorganization process in the Chapter 11 proceedings; and • our ability to retain key employees. These challenges are in addition to those operational and competitive challenges that we face in connection with our business. In conjunction with our advisors, we are implementing strategies to aid our liquidity and our ability to continue as a going concern. However, we are not assured that such efforts will be successful. We are no longer an SEC-reporting company and do not expect to be an SEC-reporting company in the future. Effective with fiscal year 2010, our obligation to file reports with the SEC, including annual reports on Form 10-K, quarterly reports on Form 10-Q and current reports on Form 8-K, is suspended.We also no longer have an obligation to file proxy statements on Schedule 14A or deliver such proxy statements, or yearend annual reports, to our stockholders.As a result of the terms of our reorganization in bankruptcy, including a proposed limit in the number of our stockholders and restrictions on transferring our common stock, our obligation to report may be suspended indefinitely.Current and future stockholders will have highly limited information about our financial condition, results of operations and developments affecting our business. Mortgage debt obligations expose us to increased risk of property losses, and a significant portion of our mortgage debt is recourse to us. Incurring mortgage and other secured debt obligations increase our risk of property losses because defaults on indebtedness secured by properties may result in foreclosure actions initiated by lenders and ultimately our loss of the property securing any loans for which we are in default. As previously mentioned, we are currently in default on the majority of our outstanding indebtedness. For tax purposes generally, a foreclosure of any of our properties would be treated as a sale of the property for a purchase price equal to the outstanding balance of the debt secured by the mortgage. If the outstanding balance of the debt secured by the mortgage exceeds our tax basis in the property, we would recognize taxable income on foreclosure, but would not receive any cash proceeds. In addition, substantially all of our mortgage indebtedness is subject to guarantees provided by us and affiliated individuals.As a result, in the event we default on a note payable secured by our real estate where we are a guarantor, we may remain liable to the lender for any difference between the amounts of the indebtedness we owe the lender and the amount of the successful bid at foreclosure, even if we lose our property collateral in a foreclosure action by the lender. Required payments of principal and interest on borrowings may leave us with insufficient cash to operate or develop our projects and may expose us to the risk of default under our debt obligations. We have borrowed and may be required to continue to borrow significant amounts in order to continue to operate and in connection with the development and redevelopment of our projects and any future acquisitions of properties.We may in the future be required to enter into joint venture agreements, sell certain assets, access the capital markets, or undertake a combination of the foregoing to finance our operations. Our present and future level of debt and the limitations imposed on us by our present and future debt agreements, including concessions that our lenders may extract from us in connection with any settlement, refinancing or extension, could have significant adverse consequences, including the following: • we may be required to use a substantial portion of our cash flow from operations to pay principal and interest, which reduces the amount available for development; • we may be at a competitive disadvantage compared to our competitors that have less debt; • our cash flow may be insufficient to meet our required principal and interest payments; • we may be unable to borrow additional funds as needed or on favorable terms; • we may be forced to dispose of one or more of our projects, possibly on less than optimal terms; • we may experience increased vulnerability to economic and industry downturns, reducing our ability to respond to changing business and economic conditions; • we may be restricted in our business activities and operations; • we may violate restrictive covenants in our loan documents or otherwise default on our obligations, which would entitle the lenders or mortgagees to accelerate our debt obligations, collect additional fees and interest and foreclose on our projects that secure their loans and receive an assignment of lease payments; and • our default under any mortgage loan or other debt with cross-default or cross-collateralization provisions, if we enter into such arrangements, could result in default on other indebtedness or result in the foreclosures of other projects we own. If the economic performance of any of our projects declines or we fail to develop and stabilize our projects as planned, our ability to service our debt could be adversely affected. 15 The global financial crisis, and other events or circumstances beyond the control of the Company, may adversely affect our industry, business, results of operations, contractual commitments, and access to capital. What began initially as a “subprime” mortgage crisis has turned into an extraordinary United States and worldwide economic and financial crisis. Severe financial and structural strains on the banking and financial systems have led to significant lack of trust and confidence in the global credit and financial system. The United States and foreign governments have taken extraordinary actions in an attempt to deal with the worldwide financial crisis and the severe decline in the consumer driven economy. These extraordinary actions, including the merger of large financial institutions and significant investmentin and control by government bodies, has so far resulted in limited or no relief to the credit markets, and there is no assurance that their actions will ultimately be successful. The resulting and ongoing lack of available credit, lack of lending between financial institutions and other key lending sources (such as life insurance companies and pension funds),lack of lending to borrowers and further failuresand consolidation of financialinstitutionscould materially and adversely affect our tenants, key vendors and contractors, our ability to execute our development, acquisition and other business plans and our ability to meet our current liquidity needs, and therefore operate as a going concern. Our organizational documents contain no limitations on the amount of indebtedness we may incur. Our certificate of incorporation and bylaws do not limit the amount of indebtedness that we or our operating partnership may incur. In addition, we do not have a policy limiting the amount of debt that we may incur.Our management and Board of Directors have discretion to increase the amount of our outstanding debt at any time without approval by our stockholders. If we incur additional indebtedness, we may experience increased difficulty in obtaining additional financing based on our current portfolio, refinancing existing debt on favorable terms or at all or repaying our outstanding indebtedness.The terms of any credit facility we may obtain in the future, or the terms of any indebtedness we are able to refinance or extend, may require us to maintain certain leverage ratios that may limit the amount of indebtedness that we may incur or may contain covenants that limit our business and operational flexibility. Failure to obtain additional financing could impede our ability to grow and develop our business. Almost all of our projects are in the greater metropolitan LosAngeles area and depend upon the Southern California economy, which may expose us to more concentrated risk, including recession and other economic risks, than if our projects were in several geographic regions. Almost all of our projects are located in the greater metropolitan LosAngeles area, and a substantial majority of them are in downtown LosAngeles or nearby areas, which may expose us to more concentrated economic risks than if we owned projects in several geographic regions. Therefore, economic and other events that adversely affect this narrow geographic region will have a direct negative effect on our business and operations. We are susceptible to adverse developments in the Southern California region, such as adverse developments in the local industrial, commercial and residential real estate market, including market declines in real estate values and oversupply of or reduced demand for such space.We are also susceptible to business layoffs or downsizing, industry slowdowns, relocations of businesses, changing demographics, increased telecommuting, terrorist attacks, earthquakes and other natural disasters, infrastructure quality issues, California state budgetary constraints and priorities, increases in real estate and other taxes, costs of complying with government regulations or increased regulation and other factors. Although we believe the California economy to be one of the most diverse and dynamic economies in the world, the California economy may be negatively affected to a greater extent by changes and downturns in certain industries, including the entertainment, manufacturing, high technology and defense industries and in Pacific Rim trading activities. Any adverse developments in the economy or real estate market in LosAngeles or Southern California in general would adversely affect us. We cannot assure you of the continued growth of the Southern California economy or the national economy or our future growth rate. Changing market conditions, especially in the greater metropolitan LosAngeles area may adversely impact our ability to sell or rent residential units at expected prices or rents, or at all. There may be a significant amount of time before we can develop our residential projects and offer units available for sale or rent. The market rental value of a unit in a proposed residential project can vary significantly during this time due to changing market conditions. Prices of residential units and sales and rental activities in the LosAngeles market will have a large impact on our profitability because we conduct substantially all of our business in this market. These prices or rents could decline from time to time for market-specific reasons, including adverse economic conditions due to, among other things, the failure or decline of key industries and employers affecting the local, regional or national economies. If market conditions were to deteriorate, we may need to sell or rent residential units at lower prices or rates than we anticipate, or attempt to convert any for-sale units to for-rent units, and may not be able to develop or complete projects as proposed. We may also need to take write-downs of our unit inventories and land holdings if market values decline.If the prices of residential units or sales or rental activity decline in the key market in which we operate, our costs may not decline at all or at the same rate and, as a result, our business, results of operations and financial condition would be adversely affected 16 New developments, redevelopments and acquisitions may fail to perform as we expect. We focus our business on the acquisition and redevelopment of commercial and residential projects. In deciding whether to acquire, develop or redevelop a particular property, we make assumptions regarding the expected future performance of that property. In particular, we estimate the return on our investment based on expected sale or resale value, or occupancy and rental rates, as applicable. If the property is unable to achieve the expected resale price, or occupancy and rental rates, as applicable, depending on our investment strategy for a particular property, it may fail to perform as we expected in analyzing our investment. When we acquire a property, we often reposition or redevelop that property with the goal of increasing profitability. Our estimate of the costs of repositioning or redeveloping an acquired property may prove inaccurate. Additionally, we may acquire unimproved land or properties not leased or not fully leased, and any cash flow from existing operations may be insufficient to pay the operating expenses and debt service associated with that property until the property is improved or more fully leased. The development and redevelopment of projects are highly speculative activities, and our success in large part depends on our ability to redevelop and develop new projects, which may make investing in our stock riskier than investing in the stock of real estate companies that own stabilized properties occupied by tenants with long-term leases. As a primary part of our business, we develop new projects and redevelop existing projects. Unless we determine that a property should be sold, we plan to develop or redevelop a substantial majority of our portfolio. Many of our projects are several years away from commencing. All of our projects are subject to national, regional and local economic changes, and localized demographic and population shifts, each of which could affect the demand for the specific types of real estate improvements we anticipate building. In addition, the financial success of each project depends on our ability to plan and execute the project and, in many cases, on our success in securing adequate capital to fund the development or redevelopment. Before a project can generate any revenues, material expenditures must be incurred to acquire land, obtain governmental approvals and construct significant portions of project infrastructure and facilities. It generally may require several years for a development or redevelopment project to achieve cumulative positive cash flow. If we are unable to develop and market our projects successfully and to generate positive cash flows from these operations in a timely manner, it will have a material adverse effect on us. More specifically, in connection with the development of new projects and the redevelopment of existing projects, we will be subject to risks such as: • weak credit markets, which challenge our ability to obtain financing for our projects on favorable terms, or at all; • cyclical overbuilding; • cost overruns, including increases in the cost of materials because of increased global demand (particularly in the price of steel, lumber, drywall, copper and concrete, which are significant components of construction costs); • difficulties in obtaining or failures to obtain land use entitlements, occupancy and other government permits and authorizations; • delays because of a number of factors, including unforeseen circumstances; • changes in political views toward the proposed development, redevelopment or use; • governmental restrictions on the nature or size of a project; • strikes, labor disputes or supply disruptions; • condemnation and taking of any of our projects by the government under eminent domain; • shortages of qualified trade workers and building materials; • development costs for projects not pursued to completion; • earthquakes, floods, mudslides, fires, bad weather and other acts of God; • design and construction defects and unforeseen or underestimated environmental and engineering problems; • contractor and subcontractor disputes and mechanics’ liens; and • lack of income until leasing or sale. Any or all of these risks could have an adverse affect on our business, operations, cash flow and ability to increase values for our stockholders. Real estate companies that own stabilized, fully developed properties are substantially less affected by many of the specific risks noted above including, but not limited to weak credit market conditions, failure to obtain land use entitlements, design and development cost overruns, construction delays, and contractor and subcontractor disputes. Because these types of real estate companies are less susceptible to these risks, investing in the stock of those companies may be less risky than buying our stock. 17 We face competition in the Southern California market, which may decrease or prevent increases in the occupancy and rental rates of our projects, and may decrease our profitability from sales of our projects. Our projects are located in areas that have other warehouse and industrial, commercial, residential and mixed-use projects, both developed and undeveloped, which may be more attractive to potential tenants or purchasers. Competition from other properties may adversely affect our ability to lease or sell our projects and to increase sales prices or the rentals charged on our leases. If our competitors offer space at rental rates below current market rates, or below the rental rates we currently charge our tenants, we may lose existing or potential tenants, and we may be pressured to reduce our rental rates below those we currently charge or to offer more substantial rent abatements, tenant improvements, early termination rights or below-market renewal options in order to retain tenants when our tenants’ leases expire. We also expect competition in the acquisition of existing properties and the development of new projects. This competition could increase prices for properties of the type that we would like to pursue. As a result, we may not be able, or have the opportunity, to make suitable investments on favorable terms in the future. We compete in our markets with numerous national, regional and local residential and commercial developers. This competition with other developers could reduce the scope of our projects, or cause us to accept reduced margins in order to maintain sales or rental volume at particular projects. Our projects may also compete with resales of existing or foreclosed properties, speculators and available properties. Increased competitive conditions in the resale or rental market in the region where we operate could decrease demand for new properties and increase cancellations of sales contracts. Many of our redevelopment projects require municipal authorities to approve or change land use entitlements, environmental certifications pursuant to the California Environmental Quality Act and other permits to allow these projects to proceed in certain areas so that our projects comply with the land use laws in effect. Many of our projects may require city and other governmental authorities to approve or change land use entitlements, environmental certifications pursuant to the California Environmental Quality Act and other permits to allow our projects to proceed. Land use laws are complex and the approval process is subject to delays, the discretion of individual governmental bodies and the political process. There is no guarantee that land use entitlements and other approvals needed for our projects to proceed will ultimately be obtained. If we fail to obtain any required land use approvals or entitlements, it would harm our ability to complete certain projects. We may be unable to renew leases or find other lessees, and a majority of our portfolio’s annualized base rents are set to expire before the end of 2010. We are subject to the risks that, upon expiration, leases may not be renewed, the space subject to such leases may not be relet or the terms of renewal or reletting, including the cost of required renovations, may be less favorable than expiring lease terms. As of December 31, 2009, leases representing approximately 13.9% of the square footage of our owned projects are month-to-month leases, and an additional approximately 51.0% of the square footage of our owned projects was available for lease (including space available for lease at rental and development projects). In addition, leases scheduled to expire before the end of 2010 and existing month-to-month leases, when taken together, constitute approximately 70.7% of our owned portfolio’s annualized base rent, or approximately $15.7million out of $22.2 million. If we are unable to promptly renew a significant number of expiring leases or to promptly relet the space covered by such leases, or if the rental rates upon renewal or reletting were significantly lower than the then current rates, our business could be materially and adversely affected. Additionally, we may incur significant costs to renew expiring leases or lease vacant space. Any of these factors could cause a decline in our lease revenues, which would harm our profitability. In the future, we may offer for-sale residential units and potential customers may be unwilling or unable to purchase our residential units at times when mortgage-financing costs are high or during periods of challenging credit market conditions. The majority of the potential customers for units in our residential projects that may be for sale in the future will finance their purchases through third-party lenders. In general, housing demand is adversely affected by increases in interest rates and by decreases in the availability of mortgage financing as a result of declining customer credit quality or other issues. Recently, the residential mortgage market in the United States has experienced a variety of difficulties and changed economic conditions that may adversely affect the ability of borrowers to obtain mortgage financing.Because of higher than expected rates of delinquencies, many lending institutions have imposed more stringent loan underwriting standards and less favorable loan contract terms and conditions.Because of these market conditions, demand for our units may decrease as it may be more difficult for potential buyers of our residential units to obtain the financing necessary to purchase a unit. 18 We are subject to high taxes levied on California real estate, and any increases in our property taxes, including through the repeal of laws that establish maximum property tax rates, could adversely affect our business. Each of our projects is subject to real and personal property taxes. These taxes on our projects may increase as tax rates change and as the projects are assessed or reassessed by taxing authorities, and we may experience reassessments as a result of the contribution of our projects to us in connection with our IPO and formation transactions. In addition, owners of California property are subject to particularly high taxes. If property taxes increase, our business would be adversely affected. Voters in the State of California previously passed Proposition 13, which generally limits annual real estate tax increases to 2% of assessed value per annum. From time to time, various groups have proposed repealing Proposition 13, or providing for modifications such as a “split roll tax,” whereby commercial property, for example, would be taxed at a higher rate than residential property. Given the uncertainty, it is not possible to quantify the risk to us of a tax increase or the resulting financial impact of any increase, but any tax increase would reduce the amount of cash available. We may assume unknown liabilities in connection with the acquisition of properties. We have historically acquired real estate that may be subject to existing liabilities, some of which may be unknown at the time we acquired the property. Unknown liabilities might include liabilities for cleanup or remediation of environmental conditions, claims of tenants, vendors or other persons dealing with the entities prior to our acquisition of the properties (that had not been asserted or threatened prior to these acquisitions), tax liabilities and accrued but unpaid liabilities whether incurred in the ordinary course of business or otherwise. Our recourse with respect to such liabilities may be limited. Acquiring properties with existing liabilities could have a material adverse affect on our operations and our ability to develop or redevelop such properties. We may have to seek legal remedies to remove existing tenants from projects that we have planned for redevelopment, which would increase our investment costs, decrease our profitability for those projects and delay completion of the redevelopment. The execution of our business strategy depends on redevelopment and repositioning of some of our existing projects. Current tenants of those projects may refuse to vacate the premises to allow the redevelopment work to commence. Some tenants may have no legal right to holdover. We take legal action where appropriate to remove holdover tenants so that our projects proceed. Any negotiations or legal action with respect to current tenants of redevelopment projects would increase our costs related to the project and delay its completion. We may make errors in determining the creditworthiness of our current or prospective tenants. We expect that mostof our leasing revenues will be derived from tenants who do not have publicly available credit ratings and that a substantial majority of our leasing revenues will be derived from tenants with very limited credit histories. For some of these tenants, we expect to analyze the tenants’ credit by reviewing available financial and other data. We may misinterpret or incorrectly analyze available credit data. These mistakes may, in part, lead us to make investments we would not have otherwise made and may ultimately result in losses on one or more of our investments. Any tenant failures to make lease payments when due or tenant bankruptcies could result in the termination of the tenant’s lease and, particularly in the case of a large tenant, in material losses to us. We depend on tenants, and their failure to pay rent could seriously harm our business, operating results and financial condition. Our results of operations and cash flow would be adversely affected if tenants are unable to pay their rent or otherwise meet their obligations to us. In the event of default by tenants, we may experience delays and incur substantial costs in enforcing our rights as landlord. In addition, at any time, a tenant of one of our projects may seek the protection of bankruptcy laws, which could result in the rejection and termination of such tenant’s lease. Upon a default, we may not be able to relet the space at all or on terms that are as favorable to us as the defaulted lease. We are an accrual basis taxpayer and will have to include in income and may have to pay tax on rent that has accrued even though it has not been paid by a tenant. In addition, phantom income tax liability could result for our company to the extent cash profits are reinvested or expended on non-deductible items such as the payment of principal on debt. The inability to depend on tenants, their default and an inability to relet the space on reasonable terms, if at all, would adversely affect our operations and our cash flows. Our tenants may conduct activities at our projects that reduce the value of our projects. We may have limited control over the acts and omissions of our tenants, and our tenants may conduct certain activities that damage the space they lease at one of our projects or cause a project to be viewed in a negative light. In the event our tenants damage our projects, we may not be able to recoup losses from them, either due to economic or contractual reasons. These activities could reduce the value of the projects in which they lease space, which could reduce the value of our investment, impair our ability to repay debt on the projects or render it more difficult for us to sell the project or re-lease the space to a different tenant, any of which would harm our operations and cash flows. 19 Our Company and Management Our success depends on key personnel whose continued service is not guaranteed. We depend on the efforts and expertise of our senior executive officers to manage our day-to-day operations and strategic business direction. In addition, many of our senior executive officers have strong industry reputations, which aid us in identifying acquisition and borrowing opportunities, having such opportunities brought to us, and negotiating with tenants and sellers of properties. The loss of the services of these key personnel could diminish our relationships with lenders, existing and prospective tenants, property sellers and industry personnel and harm our business and our prospects. All management rights are vested in our Board of Directors, and our stockholders have limited rights. Our Board of Directors is responsible for our management and strategic business direction, and our senior executive officers are responsible for our day-to-day operations. The Board and management may from time to time develop policies with respect to acquisitions, leasing, financing, growth, operations, debt limitation and distributions. Our Board and management may develop, amend or revise these and other policies from time to time without a vote of our stockholders. Our Chairman and Chief Executive Officer, Richard Meruelo, has pledged his shares of our common stock as collateral for a loan. Our Chairman and Chief Executive Officer, Richard Meruelo, has pledged his shares of our common stock as collateral for a loan, the proceeds of which were utilized by Mr. Meruelo to purchase 3,000,000 shares of our common stock in our initial public offering at the public offering price.In connection with an event of default, the holders of the debt may be entitled to declare the loan immediately due and payable and enforce on the collateral.Mr. Meruelo informed us that he previously reduced the principal balance of the loan from the proceeds of the sale of personal real estate that is not a company-owned asset, but that the loan has matured.Accordingly, the holder of the debt may elect to accelerate the loan and enforce on the pledged shares, thereby transferring a controlling voting interest in our company to another party or substantially depressing our stock price as a result of sales of the pledged shares.See “—Risks Related to Our Organization and Structure—Messrs. Meruelo and Maddux have a controlling vote in certain matters as a result of their ownership interest in us.” Risks Related to Our Organization and Structure We did not obtain appraisals of our projects that were contributed to us by our predecessor business in connection with our IPO, and the consideration given by us in exchange for them was not negotiated at arm’s length and may have exceeded their fair market value or the value that would have been determined by third-party appraisals. We acquired almost all of our current projects pursuant to a contribution agreement and merger agreements with entities owned and controlled by our founders. We did not obtain any third-party appraisals of our projects, nor any independent third-party valuations or fairness opinions in connection with our formation transactions. The terms of the contribution agreement and merger agreements relating to our projects were not negotiated on an arm’s length basis. The terms of these agreements and the valuation methods used to determine the value of the projects were determined by our management team, including Messrs. Meruelo and Maddux, who received total consideration in the formation transactions of 39,652,757 shares of our common stock, excluding shares that we had a contingent obligation to issue, and $2.8million in cash as a result of the contributions and mergers. As a result, the consideration given by us in exchange for the entities owning our projects in the formation transactions may have exceeded their fair market value. Messrs. Meruelo and Maddux have a controlling vote in certain matters as a result of their ownership interests in us. Messrs. Meruelo and Maddux received shares of our common stock in our formation transactions, acquired additional shares in our IPO, and were issued the shares that we had a contingent obligation to issue, that collectively constitute a majority of our voting stock. Mr. Meruelo by himself indirectly holds 45.3% of our voting stock (As noted above under “—Our Company and Management—Our Chairman and Chief Executive Officer, Richard Meruelo, has pledged his shares of our common stock as collateral for a loan,” Mr. Meruelo’s loan is in default.The holder of the debt may elect to enforce on the pledged shares and sell the shares to a buyer, which buyer would then hold and be able to vote such shares.)Messrs. Meruelo and Maddux may have interests that differ from those of our public stockholders and may accordingly vote as stockholders in ways that may not be consistent with the interests of our public stockholders. This voting control over certain matters, including decisions relating to the election of our Board of Directors, may have the effect of delaying, preventing or deterring a change of control of our company, or could deprive our stockholders of an opportunity to receive a premium for their common stock as part of a sale of our company. 20 We may experience conflicts of interest with our directors and officers relating to their duties owed both to us and to the limited partners of our operating partnership, their ownership interests in our operating partnership and their interests in properties that may compete for the same tenants as our projects. Our directors and officers may have conflicting duties because, in their capacities as our directors and officers, they have a duty to us and our stockholders and, in our capacity as general partner of our operating partnership, they have a fiduciary duty to limited partners. These conflicts of interest could lead to decisions that are not in the best interest of our stockholders. Conflicts may arise when the interests of our stockholders and the limited partners of the operating partnership diverge, particularly in circumstances in which there may be an adverse tax consequence to the limited partners, such as upon the sale of certain projects contributed to our operating partnership or the repayment of indebtedness below certain levels. We may also experience conflicts of interest with several members of our senior management team who have become limited partners in our operating partnership through the receipt of LTIP units granted under our 2007 Equity Incentive Plan. Messrs. Meruelo and Maddux own interests in projects that were not contributed to us. We may experience conflicts of interest with these members of our senior management team to the extent that these properties compete for the same tenants or customers as our properties or divert their attention away from our business. A change in control may affect our ability to use our net operating loss carryforwards. If we have a change in control, as defined inSection 382 of the Code, our ability to use our net operating loss carryforwards to offset future cash taxes may be reduced or eliminated. The possibility of our issuing additional or new equity to address our liquidity needs and the fact that Mr. Meruelo has pledged his shares of stock in our company as collateral for a loan that is now in default, all increase the risk of this provision affecting us in the future. We are subject to corporate income tax, which may reduce the amount of funds we have to invest and to pay to you as dividends and we have substantial built-in taxable income in our assets. We are taxed as a regular C corporation for federal income tax purposes. As a result, our taxable income is subject to the federal corporate income tax, which is 35.0% currently. We are also subject to state and local corporate income taxes. As a result of our formation transactions, we have substantial built-in taxable income in our assets. As of January 30, 2007, the estimated inherent gain in the assets contributed to us in our formation transactions was $429.4million.The federal, state and local taxes we will pay on our earnings including the tax on the inherent gain (if and when we dispose of those assets in a taxable transaction), will reduce any funds we may have to invest or to pay to you as dividends. We are a holding company with no direct operations and rely on funds received from our operating partnership to pay liabilities. We are a holding company and conduct all of our operations through our operating partnership. We do not have, apart from our ownership of our operating partnership, any independent operations. We rely on distributions from our operating partnership to meet our debt service and other obligations, including tax liability on taxable income allocated to us from our operating partnership (which might not make distributions to the company equal to the tax on such allocated taxable income). As a result, we will rely on distributions from our operating partnership to pay any dividends we might declare on our common stock. The ability of subsidiaries of the operating partnership to make distributions to the operating partnership, and the ability of our operating partnership to make distributions to us in turn, will depend on their operating results and on the terms of any loans that encumber the projects owned by them. Such loans may contain lockbox arrangements, reserve requirements, financial covenants and other provisions that restrict the distribution of funds. In the event of a default under these loans, the defaulting subsidiary may be prohibited from distributing cash. In addition, because we are a holding company, your claims as stockholders are structurally subordinated to all existing and future liabilities and obligations (whether or not for borrowed money) of our operating partnership and its subsidiaries. Therefore, in the event of our bankruptcy, liquidation or reorganization, the assets of our operating partnership and its subsidiaries will be able to satisfy the claims of our stockholders only after all of our operating partnership’s and its subsidiaries’ liabilities and obligations have been paid in full.A significant portion of the indebtedness of the subsidiaries of our operating partnership is secured by real property. As of June 18, 2010, we own an estimated 99.6% interest in the operating partnership, which may, in connection with our acquisition of additional properties or otherwise, issue additional common units of limited partnership interest. Such issuances would reduce our ownership in our operating partnership. Our stockholders will not directly own common units of limited partnership interest of the operating partnership and do not have any voting rights with respect to any such issuances or other partnership level activities of the operating partnership. As further discussed in Part I, Item 1, under the section heading "Chapter 11 Proceedings," our Plan proposes that the limited partnership interests in our operating partnership be cancelled, and that our operating partnership be merged into MMPI.There is no assurance that a plan containing these terms will be confirmed by the Bankruptcy Court, and the Debtors may amend the Plan and propose different terms. 21 Some provisions of our certificate of incorporation and bylaws may deter takeover attempts, which may limit the opportunity of our stockholders to sell their shares at a favorable price. Some of the provisions of our certificate of incorporation and bylaws could make it more difficult for a third party to acquire us, even if doing so might be beneficial to our stockholders by providing them with the opportunity to sell their shares at a premium over the then market price. Our certificate of incorporation and bylaws provide that: • vacancies on our Board of Directors may only be filled by the remaining directors; • only the Board of Directors can change the number of directors; • our directors may adopt, amend or repeal any of our bylaws; • the affirmative vote of holders of a majority of the total votes eligible to be cast in the election of directors is required for stockholders to adopt, amend or repeal any of our bylaws; • there is no cumulative voting for directors; • our stockholders are not permitted to act by written consent; and • stockholders must comply with advance notice procedures to make proposals to be brought before stockholder meetings, including nominations of persons for election to the Board of Directors. In addition, our certificate of incorporation authorizes the Board of Directors to issue up to 50 million shares of preferred stock. The preferred stock may be issued in one or more series, the terms of which will be determined at the time of issuance by our Board of Directors without further action by the stockholders. These terms may include voting rights, including the right to vote as a series on particular matters, preferences as to dividends and liquidation, conversion rights, redemption rights and sinking fund provisions. No shares of preferred stock are outstanding as of the filing of this report. The issuance of any preferred stock, however, could diminish the rights of holders of our common stock, and therefore could reduce the value of our common stock. In addition, specific rights granted to future holders of preferred stock could be used to restrict our ability to merge with, or sell assets to, a third party. The ability of our Board of Directors to issue preferred stock could make it more difficult, delay, discourage, prevent or make it more costly to acquire or effect a change in control, thereby preserving the current stockholders’ control of our company. Finally, we are also subject to Section203 of the Delaware General Corporation Law, which, subject to certain exceptions, prohibits a Delaware corporation from engaging in any business combination with any interested stockholder for a period of three years following the date that the stockholder became an interested stockholder. The provisions of our certificate of incorporation and bylaws, described above, as well as Section203 of the Delaware General Corporation Law, could discourage potential acquisition proposals, delay or prevent a change in control and prevent changes in our management, even if these events would be in the best interest of our stockholders. Our rights and the rights of our stockholders to take action against our directors and officers are limited, which could limit your recourse in the event of actions not in our stockholders’ best interests. Our certificate of incorporation authorizes us to indemnify our directors and officers for actions taken by them in those capacities to the extent permitted by Delaware law.Our bylaws require us to indemnify each director or officer who has been successful, on the merits or otherwise, in the defense of any proceeding to which he or she is made a party by reason of his or her service to us.We may also be obligated to fund the defense costs incurred by our directors and officers.In addition, our certificate of incorporation limits the liability of our directors and officers for money damages, except for liability resulting from any breach of the duty of loyalty to the corporation or its stockholders, acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of the law, or any transaction in which an improper personal benefit was derived.As a result, we and our stockholders may have more limited rights against our directors and officers than might otherwise exist. Risks Related to the Real Estate Industry Our real estate investments are relatively illiquid and their values may decline. Real estate investments are relatively illiquid. Therefore, we are limited in our ability to reconfigure our real estate portfolio in response to economic changes, including our current liquidity crisis.Our ability to sell these projects and the prices we receive on their sale will be affected by the number of potential buyers, the number of competing properties on the market and other national and local economic and market conditions, as well as whether the project is leased and if it is leased, the terms of the lease. Our ability to sell these projects may also depend on changes in interest rates and in the availability, cost and terms of debt financing as well as ongoing need for capital improvements, particularly in older buildings.In addition, the current state of the equity and debt capital markets may force us to extend sales and leasing revenue from our properties from earlier periods to subsequent periods thereby not eliminating our negative cash flow as quickly as we anticipate.Finally, our current financial difficulties may encourage potential purchasers to offer less attractive terms for our properties.As a result, we may be unable to sell our projects for an extended period of time without incurring a loss.We may be required to expend funds to correct defects or make improvements before a project can be sold. We cannot assure you that we will have funds available to correct those defects or to make those improvements and as a result our ability to sell the property could be limited. 22 The costs of compliance with or liabilities under environmental laws may harm our business. Our projects may be subject to significant environmental liabilities. An owner of real property can face strict, joint and several liability for environmental contamination created by the presence or discharge of petroleum products or other hazardous or toxic substances on the property. We may face liability regardless of: • our knowledge of the contamination; • the timing of the contamination; • the cause of the contamination; or • the party responsible for the contamination of the property. There may be unknown or underestimated environmental liabilities associated with our projects. Most of our projects are on or are adjacent to or near other properties upon which others, including former owners or operators or tenants of the properties, have engaged in or may in the future engage in activities that may release petroleum products or other hazardous or toxic substances. For instance, some of our projects are at locations where former businesses conducted industrial and other operations that involved the use, storage or the release of petroleum products or other hazardous or toxic substances or generated hazardous waste. Naturally occurring conditions, such as the presence of methane may also result in environmental liabilities.Certain projects have on-going assessment and clean-up efforts or have not yet fully identified or quantified environmental contamination or potential investigation or clean-up costs. The presence of or contamination resulting from petroleum products, or other hazardous or toxic substances on a project or the failure to properly remediate them may cause a decline in the value of that property and may adversely affect our ability to develop, sell or rent our projects, and we may incur substantial remediation or increased development costs. In addition, persons exposed to petroleum products or other hazardous or toxic substances at our projects may sue us for personal injury damages. We must also comply with a variety of local, state and federal environmental statutes, ordinances, rules and regulations affecting the development process, including with respect to petroleum products or other hazardous or toxic substances, endangered species, air quality, water supply, biology, archeology and other potential environmental impacts or effects. These environmental laws sometimes result in delays, cause us to incur additional costs, or severely restrict land development and building activity in environmentally sensitive regions or areas. For example, the presence of petroleum products or hazardous or toxic substances may limit a project’s use or prevent us from selling residential units or for-sale commercial units, and we may also be liable, under applicable laws and regulations or as a result of lawsuits brought by governmental and private parties, for liabilities relating to contamination on projects that we have sold in the past.Environmental laws are subject to changing interpretations and amendments, and new laws are frequently adopted.We cannot predict the impact of any new or amended environmental laws. Ourprojects may contain or develop harmful mold or contain asbestos or lead, which could lead to liability for adverse health effects and costs of remediating the problem. When excessive moisture accumulates in buildings or on building materials, mold growth may occur, particularly if the moisture problem remains undiscovered or is not addressed over a period of time. Some molds may produce airborne toxins or irritants. Concern about indoor exposure to mold has been increasing, as exposure to mold may cause a variety of adverse health effects and symptoms, including allergic or other reactions. As a result, the presence of significant mold at any of our projects could require us to undertake a costly remediation program to contain or remove the mold from the affected project, which would reduce our operating results. In addition, the presence of significant mold could expose us to liability from our tenants, their guests, employees of ours or of ourconstruction contractors, purchasers of our projects and others if property damage or health concerns arise. Environmental laws also govern the presence, maintenance, removal and disposal of certain building materials, including asbestos and lead-based paint. For instance, laws may require that owners or operators of certain buildings containing asbestos (1)properly manage and maintain the asbestos, (2)notify and train those who may come into contact with asbestos and (3)undertake special precautions, including removal and disposal, or other abatement, if asbestos would be disturbed during renovation or demolition of a building. In addition, lead-based paint must also be managed, abated and disposed of according to the laws. Such laws may impose civil and criminal fines and penalties on developers and building owners or operators who fail to comply with these requirements. In addition, third parties may seek recovery from owners or operators for personal injury associated with exposure to hazardous substances, such as asbestos or lead. 23 Future terrorist attacks in the United States, such as the attacks that occurred in New York and Washington, D.C. on September11, 2001, and other acts of terrorism or war, whether in the United States or abroad, may result in declining economic activity and reduced demand for our projects. A decrease in demand would make it difficult for us to renew or re-lease our projects at lease rates equal to or above historical rates. Terrorist activities also could directly impact the value of our projects through damage, destruction or loss. To the extent that our tenants are impacted by future attacks, their businesses similarly could be adversely affected, including their ability to continue to honor obligations under their existing leases. These types of events also may adversely affect the markets in which our securities trade. Any one of these events may cause a decline in the demand for real estate, delay the time in which our new, renovated or redeveloped projects reach stable occupancy, increase our operating expenses due to increased physical security and insurance costs for our projects and limit our access to capital or increase our cost of raising capital. We may experience uninsured and underinsured losses. We maintain insurance on each of our projects, including liability, fire and extended coverage, of the type and amount we believe are customarily obtained in the industry. There are no assurances that such coverage will continue to be available at reasonable rates. Various types of catastrophic losses, like earthquakes, hurricanes and floods, environmental or pollution damage and losses from terrorist activities, may not be insured, insurable or may not be economically insurable or may be subject to insurance coverage limitations, such as large deductibles or co-payments. We do not generally obtain terrorism, earthquake or flood insurance on our projects. We sometimes, but not always, obtain environmental insurance.Future lenders may require such insurance, which would result in substantial additional expense; and our failure to obtain such insurance could constitute a default under loan agreements to the extent required. All of our projects are located in Southern California, an area especially subject to earthquakes, and we do not carry any earthquake insurance. Because most of our projects are located within downtown LosAngeles, an earthquake there could materially damage, destroy or impair our projects as well as the use by tenants of all of these projects or harm our ability to develop, redevelop or sell affected projects and none of these damages or increased costs would be covered by insurance. A catastrophic earthquake centered in the downtown area of LosAngeles could harm our business as a consequence of property damage sustained in the earthquake, the negative impact thereof on the local economy, or both. In the event of a substantial loss, our insurance coverage may not be sufficient to cover the full current market value or replacement cost of our lost investment. Should an uninsured loss or a loss in excess of insured limits occur, we could lose all or a portion of the capital we have invested in a project, as well as the anticipated future revenue from that particular project. In that event, we might nevertheless remain obligated for any mortgage debt or other financial obligations related to the project. Inflation, changes in building codes and ordinances, environmental considerations and other factors might also keep us from using insurance proceeds to replace or renovate a project after it has been damaged or destroyed. Under those circumstances, the insurance proceeds we receive might be inadequate to restore our economic position on the damaged or destroyed project. The insurance policies contain standard exclusions applicable to, inter alia, losses related to pollution, asbestos, mold/fungus, earth movement and water. Also, some of the policies have been issued by surplus lines insurers (i.e., insurers who are not licensed by the State of California). Some rights and limitations applicable to coverage under policies issued by insurers licensed by the State of California are not applicable to coverage under policies issued by surplus lines insurers. For example, a surplus lines insurer does not participate in any of the insurance guarantee funds created under California law. Therefore, these funds would not be available to pay any claims in the event a surplus lines insurer becomes insolvent or is otherwise unable to pay a covered claim. We are subject to substantial legal and regulatory requirements including compliance with fire, safety and other regulations regarding the development, redevelopment and operation of our projects and the protection of the environment, which may require us to make unanticipated expenditures, and some regulations could prohibit or restrict some projects. Our development and redevelopment business is heavily regulated and subject to increasing local, state and federal statutes, ordinances, rulesand regulations concerning zoning, resource protection, environmental impacts, building design, construction and similar matters. These regulations often provide broad discretion to governmental authorities that regulate these matters, which can result in unanticipated delays or increases in the cost of a specified project or a number of projects in particular markets. In addition, we are subject to laws and regulations related to workers’ health and safety. We generally are required to obtain permits, entitlements and approvals from local authorities to commence and complete our development and construction projects. Such permits, entitlements and approvals may, from time-to-time, be opposed or challenged by local governments, neighboring property owners or other interested parties, adding delays, costs and risks of non-approval to the process. In particular, we are required to obtain the approval of numerous governmental authorities regulating matters such as permitted land uses, levels of density, the installation of utility services, zoning, building standards and environmental protection. Our obligation to comply with the laws and regulations under which we operate, and our obligation to ensure that our employees, subcontractors and other agents comply with these laws and regulations, could delay our projects, cause us to incur substantial costs and prohibit or restrict our proposed projects. 24 Our business is conducted in California, which is one of the most highly regulated and litigious states in the country. Therefore, our potential exposure to losses and expenses due to new laws, regulations or litigation may be greater than other real estate companies with a less significant California presence. In addition, our projects are subject to various other federal, state and local regulatory requirements, such as state and local fire and life safety requirements. Local regulations, including municipal or local ordinances and zoning restrictions, may restrict the use of our properties or otherwise affect our projects and may require us to obtain approval from local officials or community standards organizations with respect to our projects, including prior to undertaking renovations of any of our existing projects or acquiring a new project. If we fail to comply with various requirements, we might incur governmental fines or private damage awards. These regulations may cause us to incur additional costs and may lead to significant delays in our development projects, which could adversely affect us. In addition, we do not know whether existing requirements will change or whether future requirements will require us to make significant unanticipated expenditures. Compliance with the Americans with Disabilities Act of 1990 may require us to make unintended expenditures. Under the Americans with Disabilities Act of 1990, or ADA, all places of public accommodation are required to meet certain federal requirements related to access and use by disabled persons. These requirements became effective in 1992. The ADA and a number of additional U.S.federal, state and local laws may require modifications to our projects or restrict certain further renovations of the projects, with respect to access thereto by disabled persons. Noncompliance with the ADA or these other laws could result in the imposition of fines or an award of damages to private litigants and an order to correct any non-complying feature, which may require substantial capital expenditures. We have not conducted an audit or investigation of all of our projects to determine our compliance, and we cannot predict the ultimate cost of compliance with the ADA or other similar legislation. If one or more of our projects is not in compliance with the ADA or other similar legislation, then we would be required to incur additional costs to bring the non-complying projects into compliance. Risks Related to the Market for our Common Stock Our common stock is not listed on any exchange, and the market price and trading volume of our common stock may be especially volatile, adversely affecting our stockholders. We consummated our IPO in January 2007.Since that time, our common stock was delisted from the Nasdaq Global Market, and the market price of and trading volume in our common stock has fluctuated and caused significant price variations to occur. These price variations may continue and the price of our common stock may continue to fall. The Debtors’ filing of the Bankruptcy Cases and Proceedings in such cases may further negatively affect our stock price. If the market price of our common stock declines, you may be unable to resell your shares at or above your purchase price. We cannot assure you that the market price of our common stock will not fluctuate or decline even further in the future. Some of the factors that could negatively affect our share price or result in fluctuations in the price or trading volume of our common stock include: • the status of the Bankruptcy Cases and our reorganization plan filed pursuant to Chapter 11 of the Bankruptcy Code; • actual or anticipated variations in our quarterly operating results or payment of dividends, or the lack thereof; • changes in estimates of our earnings; • general market and economic conditions; • redemptions of common units of our operating partnership; • adverse market reaction to any increased indebtedness that we may incur or any deterioration in our ability to obtain financing at all or on attractive terms; • future issuances and/or cancellations of our common or preferred stock; • publication of research reports about us or the real estate industry; • additions or departures of key management personnel; or • changes in market valuations of similar companies. 25 Future offerings of debt securities, which would rank senior to our common stock upon liquidation, and future offerings of equity securities (including any exchanges of equity for outstanding indebtedness), which would dilute our existing stockholders and may be senior to our common stock for the purposes of dividend and liquidating distributions, may adversely affect the market price of our common stock. In the future, we may attempt to increase our capital resources by making offerings of debt or additional offerings of equity securities, including commercial paper, senior or subordinated notes, convertible notes and series of preferred stock or common stock, and including issuing equity securities in exchange for our outstanding indebtedness. Upon liquidation, holders of our debt securities and shares of preferred stock, if any, and lenders with respect to other borrowings will receive a distribution of our available assets prior to the holders of our common stock. Additional equity offerings may dilute the holdings of our existing stockholders or reduce the market price of our common stock, or both. Preferred stock, if issued, could have a preference on liquidating distributions or a preference on dividend payments or both that could limit our ability to make a dividend distribution to the holders of our common stock. Because our decision to issue securities in any future offering will depend on market conditions and other factors beyond our control, we cannot predict or estimate the amount, timing or nature of our future offerings. Thus, holders of our common stock bear the risk of our future offerings reducing the market price of our common stock and diluting their stock holdings in us. Future sales of our common stock could have an adverse effect on our stock price. As of June 18, 2010, there are approximately 88,054,443shares of our common stock outstanding and 347,835 LTIP units in our operating partnership, which are exchangeable into shares of our common stock on a one-to-one basis, outstanding. We cannot predict whether future issuances of shares of our common stock or the availability of shares for resale in the open market will decrease the market price of our common stock. Our directors and officers are able to sell an aggregate total of45,216,287 shares of our common stock (excluding LTIP units). Sales of substantial numbers of shares of our common stock in the public market, or the perception that such sales might occur, could adversely affect the market price of our common stock.Mr. Meruelo has pledged all of his shares of our common stock as collateral for a loan, and the loan is in default.Accordingly, the holder of the debt may enforce on the collateral and sell substantial amounts of our common stock.We may issue from time to time additional common stock or common units of our operating partnership convertible into common stock in connection with the acquisition of properties, and we may grant demand or piggyback registration rights in connection with these issuances. Item 1B.Unresolved Staff Comments None Item 2. Properties At December 31, 2009, we own 27 rental projects and 16 development projects.Most of the projects are located in or around the downtown area of Los Angeles, and all of the projects are in Southern California. We have a wide range of project types, including commercial and residential projects. We believe these projects are well positioned in urban areas undergoing demographic, structural and/or economic change and present the opportunity to create value in otherwise obsolete or undervalued properties. Our projects were selected by our management for the purpose of increasing our return on investments while also having social benefits such as upgrading existing infrastructure instead of building new infrastructure, as well as reducing automobile reliance by locating businesses, customers and employees closer to each other and to existing public transit systems. This emerging category of urban infill development is called “Smart Growth” or “Transit Oriented Development.” By definition, urban infill is the development of vacant land or redevelopment of underused structures in built-up areas that have infrastructure and other public services in place. We believe our projects in downtown Los Angeles and our other projects are well positioned for Smart Growth. Our projects were generally purchased for the purpose of developing, redeveloping, renovating or repositioning them for what we consider to be a higher and better use to maximize the return on investment, to create Smart Growth and to provide the community with social benefits. Some of our projects are presently, in our view, at their highest and best use and are currently operating as rental projects.Other projects are currently operating as rental projects, but we have long-term redevelopment plans for those projects.These rental projects are not at what we consider being their highest and best use and are classified according to their long-term use rather than the current type of temporary operations. Beginning approximately two months before our estimated commencement of construction with respect to a redevelopment project, we begin terminating in-place leases at the project, whether month-to-month or otherwise, and finalize discussions with tenants about relocating to another one of our projects. Prior to these lease terminations, we discuss with tenants the redevelopment plans, and the steps needed to modify existing leases to month-to-month leases and relocation possibilities in anticipation of the redevelopment and related construction. In light of our bankruptcy filings, our efforts to preserve cash, current and changing credit market conditions and availability of capital, we are evaluating and adjusting as appropriate our previously disclosed development and redevelopment plans, timelines and costs. We currently have ceased development activities on mostof our projects. This may change as our financial position and/or market condition improve. 26 Rental Projects Presented below are our rental projects as of December 31, 2009. Project Current Use # of Projects Net Rentable Square Feet % Leased Total Annualized Rents (1) Annualized Rent $/RSF (2) Commercial Projects lameda (3) Small-tenant produce industry space with cooler 1 % $ $ Washington Cold Storage (3) Single-tenant cold storage facility 1 % Meruelo Wall Street (3) Wholesale and office space 1 % Washington at Central (6) Small-tenant retail space 1 % Southern California Institute of Architects (3) Architectural school 1 % Washington Produce Market (3) Small-tenant produce industry space with cooler 1 % th Street (sold parking lot + 3,800 sq ft) Small-tenant industrial space 1 % 3rd and Omar Street Small-tenant industrial and distribution space 1 % 1919 Vineburn Avenue (3) Single-tenant industrial and distribution space 1 % 1500 Griffith Avenue Distribution space 1 % 4th Street Center Single-tenant industrial and distribution space 1 % Seventh Street Produce Market (3) Wholesale produce distribution space 1 % Alameda Square (3) Industrial, distribution and office space 1 % 620 Gladys Avenue Multi-tenant wholesale distribution space 1 % 1esar Chavez Single tenant industrial and distribution space 1 % 306 North Avenue 21 (4) Single tenant industrial and distribution space 1 % Crown Commerce Center (3) Multi-tenant industrial space 1 % 420 Boyd Street Multi-tenant retail and office space 1 % ve 26th Industrial and distribution space 1 % 5lameda Small-tenant industrial space 1 % Santa Fe Plaza (3) Small-tenant retail space 1 % Barstow Produce Center Small-tenant produce industry space with cooler 1 % - - 1ashington Blvd Manufacturing space 1 % Total Commercial Projects 23 % Residential Projects American Apartments (3) Apartment building 1 % Union Lofts (3) Apartment building 1 % Southpark Tower - Phase 2 - J Restaurant Restaurant space See Note (5) % Center Village Industrial and cold storage 1 % Pomona Park Village (2001-2021 Mission) Industrial building 1 % - - Total Residential Projects 4 % Total Rental Project Portfolio 27 % (1) Annualized rent represents the annualized monthly contractual rent under existing leases as of December 31, 2009. (2) Annualized rent per rentable square foot represents annualized rent as computed above, divided by the total square footage under lease as of the same date. (3) Project is at what we consider its highest and best use. (4) This parcel is part of a larger project that will be redeveloped as part of the 2131 Humboldt Street project discussed in the "Development Pipeline." (5) This parcel is part of a larger project that will be redeveloped as part of the Southpark Tower project discussed in the "Development Pipeline." (6) This project is combined with 1211 E. Washington, both owned and operated by 1211 E. Washington Blvd, LLC. 27 Development Projects Presented below are our development projects as of December 31, 2009 and their annualized incidental revenue. During 2009, all of the incidental revenue has been reflected as rental income on our consolidated statement of operations, since we suspended development activities at these projects and ceased capitalizing this income. In earlier years, we reduced capitalized development costs by this income. Development projects are classified by their intended use (residential or commercial) based on our development plan. Project # of Projects Estimated Incidental Revenue per Year Commercial Projects 2131 Humboldt Street See Note (1) Meruelo Baldwin Park 1 Ceres Street Produce Center 1 - Musica Latina Building 1 - Total Commercial Projects 3 Residential Projects Southpark Towers (2) 1 Ullman Tower One 1 Desmond Building 1 Sky Arc 1 Olive Street Towers 1 Pomona East 1 TransAmerica Lofts 1 Ullman Tower Two 1 inth Street 1 - Meruelo Chinatown Tower 1 - Vignes Village 1 - San Fernando Court 1 - Citrus Gardens 1 - Total Residential Projects 13 Total Development Pipeline 16 (1) Project is currently considered a portion of the venue 21 project and is counted as a rental project. (2) In connection with our purchase of the project, we have agreed to construct a parking structure that will contain at least 132 parking spaces for the benefit of an adjacent project not owned by us.Per the terms of the contract, monetary damages may apply for each day after July 1, 2008 that construction is not complete.In addition, the original seller may have a right to repurchase the project at the price we paid if construction is not commenced by October 1, 2008.Our redevelopment of this project includes plans for a parking structure that satisfies the contract, although construction has not begun. Our plan proposes to extend the term for performance of any such obligation. 28 Tenants The following table sets forth information regarding the 10 largest tenants in our portfolio based on annualized base rent paid or payable as of December31, 2009. Top Ten Tenants in Our Portfolio of Owned Projects Tenant Number of Projects Total Lease Square Feet (1) Percentage of Our Portfolio's Total Rentable Square Feet (1) % Annualized Base Rent (2)($) Percentage of Our Portfolio's Annualized Base Rent American Apparrel 1 % % Prestige Parking 7 - % % Southern California Institute of Architecture 1 % % Aztlan Cold Storage 1 % % Outdoor Recreation Group, The 1 % % M.X.F. Designs, Inc. 1 % % AJSE Inc / Santa Fe Finishing, Inc. 1 % % Woodland Poultry Operations, Inc. 1 % % J Lounge Restaurant 1 % % 26 International Inc. 1 % % TOTALS % $ % (1) Based on total square footage of 4,269,120 which is the square footage of space leased or available or offered for lease and excludes substantial portions of square footage in the projects that are not available or offered for lease because of redevelopment or repositioning activities. Parking square footage is not included in the calculation. (2) Because annualized base rent is not derived from historical results that were accounted for in accordance with accounting principles generally accepted in the United States, historical results differ from the annualized amounts. (3) For Southern California Institute of Architecture, parking is included in the calculation with their annual rent. (4) Projects include the following: Southpark Tower-Phase2-J Restaurant, Southpark Towers, Ullman Tower II, Desmond Building, Meruelo Wall Street, 420 Boyd Street,Ullman Tower I. Lease Expirations The following table sets forth a summary schedule of the lease expirations for leases in place as of December31, 2009 for each of the 10 calendar years beginning January1, 2010 at the projects we own and are currently leasing space at, regardless of the project classification between rental and development. The information set forth in the table assumes that tenants exercise no renewal options or early termination rights. Year of Lease Termination Number of Leases Expiring Square Footage of Expiring Lease Percentage of Total Rentable Square Feet(1) Annualized Base Rent of Expiring Leases(2) Percentage of Portfolio Annualized Base Rent (%) Month to Month % $ % 53 % % 6 % % 3 % % 2 % % 2 % % Total/Weighted Average % $ % (1) Based on total square footage of 4,269,120 which is the square footage of space leased or available or offered for lease and excludes substantial portions of square footage in the projects that is not available or offered for lease because of redevelopment or repositioning activities. (2) Based on annualized base rent paid or payable as of December 31, 2009. Because annualized base rent is not derived from historical results that were accounted for in accordance with accounting principles generally accepted in the United States, historical results differ from the annualized amounts. Item 3.Legal Proceedings As more fully described in Note 1 (Chapter 11 Proceedings) to the consolidated financial statements of this report and incorporated herein by reference, the MMPI Debtors filed on March 26 and 27, 2009, voluntary petitions for relief under Chapter 11 of the Bankruptcy Code in the Bankruptcy Court. These Chapter11 cases are jointly administered under the Lead Chapter 11 Case.As further discussed, on September 3, 2009, the Flower Debtors filed voluntary petitions for relief under Chapter 11 of the Bankruptcy Code in the Bankruptcy Court.These cases will not be jointly administered under the Lead Chapter 11 Case.These Chapter 11 proceedings are material to the Company and our ability to continue as a going concern, including our ability to meet our ongoing operational obligations, is dependent upon, among other things, the cost, duration and outcome of the reorganization process in the Chapter 11 proceedings. In addition to the Chapter 11 proceedings, we are party to various lawsuits, claims and other legal proceedings, some of which may be material, including actions or claims for breach of our obligations to repay debt and proceedings seeking appointment of a receiver for one or more of our projects or to exercise other remedies in connection with loan defaults.We believe that any actions or other efforts to enforce the payment obligations or to assert claims against the Debtors are stayed as a result of the Chapter 11 filings.We may from time to time stipulate to, or the Bankruptcy Court may grant, relief from the stay in order for the parties to proceed with litigation or proceedings and liquidate or resolve claims in forums other than the Bankruptcy Court.For instance, we have not opposed relief from stay in connection with an eminent domain proceeding instituted against a portion of our Alameda Square project and an eminent domain proceeding instituted against a portion of our Pomona East project; provided that enforcement of any final order or judgment shall be stayed and shall be enforceable only after further order of the Bankruptcy Court. We may also from time to time institute actions or proceedings either in the Bankruptcy Court or in other forums to assert our rights and claims against others, including tenant eviction or other lease or contract enforcement proceedings.We intend to vigorously seek judicial enforcement of our rights in these proceedings as well. Item 4.[Removed and Reserved] 29 PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information On January 22, 2010, we filed a Form 15 with the SEC in order to deregister from any future filings pursuant to the 1934 Securities and Exchange Act. Our common stock has been listed and traded on the Nasdaq Global Market under the symbol “MMPI” from January 26, 2007 through April 6, 2009. As a result of our bankruptcy filings, we were delisted by Nasdaq Global Market. Thereafter, our common stock has been listed and is traded on the OTC Bulletin Board under the symbol “MMPIQ.” The following table presents the high and low sales prices for our common stock as reported by the Nasdaq Global Market or the OTC Bulletin Board for the period from January 1, 2008 to December 31, 2009. High Low Quarter Ended March 31, 2008 $ $ Quarter Ended June 30, 2008 Quarter Ended September 30, 2008 Quarter Ended December 31, 2008 Quarter Ended March 31, 2009 Quarter Ended June 30, 2009 Quarter Ended September 30, 2009 Quarter Ended December 31, 2009 The per-share closing price for our common stock, as reported by the OTC Bulletin Board on June 18, 2010, was $0.23. 30 Holders of Our Common Stock As of June 18, 2010, there were approximately 57record holders of our common stock, including shares held in “street name” by nominees who are record holders, but excluding employees that received stock awards under our 2007 Equity Incentive Plan. Dividends We did not pay any cash dividends during the years ended December 31, 2009 and December 31, 2008 and do not anticipate paying any in the foreseeable future. Recent Sales of Unregistered Securities On December 31, 2009, pursuant to employment agreements, and in consideration of services rendered or to be rendered to the operating partnership, our operating partnership issued 80,000 LTIP units to certain of our executive officers. The result of this issuance effectively reduced the Company’s potential obligation in the event of an equalization event from $0.56 to $0.01a unit. As of December 31, 2009, we have 135,000 LTIP units outstanding that have not achieved parity with our common stock. Our stock closed at $0.03 per share on December 31, 2009. Under the terms of our proposed plan of reorganization, all of the LTIP units will be cancelled and extinguished and the holders of these securities will receive no value for their cancelled units. The LTIP units have become worthless. Subject to the Chapter 11 proceedings and the proposed Plan, the LTIP unit holders would operate and have the below enumerated rights and obligations. The LTIP units are subject to forfeiture provisions that expire ratably on each of the first three anniversaries of the date of grant. Forfeitability provisions generally will expire on the death or disability of the officer or the termination of such officer by us or the operating partnership without cause. The LTIP units were issued in reliance on an exemption from registration under Section4(2) of the Securities Act of 1933 and Regulation D promulgated thereunder. We relied on the exemption based on representations given by the recipients of the securities. LTIP units are a special class of partnership interests in our operating partnership that initially have a liquidation value of zero. LTIP units will receive the same quarterly per unit profit distributions, if any, as common units of our operating partnership, except for disposition proceeds distributed prior to the corresponding “LTIP Equalization Date” for such LTIP units, as described below. Common units in our operating partnership will receive a distribution amount per unit equal to the dividend amount per share of our common stock. We have not declared or paid any dividends to date. Upon a certain event that we refer to as the LTIP Equalization Date, LTIP units may be converted, at the election of the holder, into one common unit in our operating partnership (or cash, at the election of our operating partnership). Common units in our operating partnership are redeemable at the election of the holder for (i) cash equal to the then fair market value of one share of our common stock, or (ii) at our option, one share of our common stock. 31 Performance Graph The following graph compares the cumulative total shareholder return on the Common Stock of Meruelo Maddux Properties, Inc. from January 26, 2007 (the date upon which our Common Stock began publicly trading) through December 31, 2009 with the cumulative total return on the NASDAQ Composite index and an appropriate “peer group” index, the Dow Jones Wilshire Real Estate Holding & Development Index (assuming the investment of $100 in our Common Stock and in each of the indexes on January 26, 2007). The actual returns displayed in the graph above are as follows: Jan-07 Mar-07 Jun-07 Sep-07 Dec-07 Mar-08 Jun-08 Sep-08 Dec-08 Mar-09 Jun-09 Sep-09
